Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 1 of 91 PageID #:16511




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

IN RE ETHIOPIAN AIRLINES FLIGHT
ET 302 CRASH                               MASTER COMPLAINT

Plaintiffs,                                Lead Case No.: 19-cv-02170

        v.                                 This Filing Relates to All Actions

THE BOEING COMPANY, a Delaware
corporation;
ROSEMOUNT AREOSPACE, INC., a
Delaware corporation;
ROCKWELL COLLINS, INC., a Delaware
corporation,

        Defendants.




                                       i
     Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 2 of 91 PageID #:16512



                                                 TABLE OF CONTENTS

                                                                                                                    PAGE NO.
I.       INTRODUCTION ...............................................................................................................1

II.      JURISDICTION AND VENUE ..........................................................................................5

III.     THE PARTIES.....................................................................................................................7

         A.        PLAINTIFFS .......................................................................................................... 7

         B.        DEFENDANTS ...................................................................................................... 7

         C.        AGENCY & CONCERT OF ACTION .................................................................. 8

IV.      STATEMENT OF FACTS ..................................................................................................9

         A.        THE BOEING COMPANY RUSHED THE BOEING 737 MAX 8 TO

                   PRODUCTION ....................................................................................................... 9

         B.        BOEING INTRODUCED A FLIGHT CONTROL SYSTEM WHICH

                   ADDRESSED ONE PROBLEM BUT CREATED ANOTHER ......................... 13

         C.        BOEING PERSUADED THE FAA TO APPROVE A TYPE CERTIFICATE

                   FOR THE 737 MAX 8 BASED UPON THE ORIGINAL 737 DESIGN

                   FROM FIFTY YEARS AGO ............................................................................... 17

         D.        BOEING’S REGULATORY CAPTURE OF THE FEDERAL AVIATION

                   ADMINSTRATION UNDERMINED THE ADMINISTRATION’S
                   ABILITY TO CARRY OUT ITS MANDATED SAFETY AND

                   ENFORCEMENT DUTIES .................................................................................. 18

         E.        BOEING’S LEADERSHIP CREATED A CULTURE THAT SILENCED

                   DISSENT AND PLACED PROFITS OVER SAFETY ....................................... 23

         F.        BOEING CONDUCTED A FLAWED SAFETY ASSESSMENT OF THE

                   MCAS AND SUBMITED ERRONEOUS DATA TO THE FAA ....................... 25

         G.        COLLINS AND BOEING CREATED THE FATALLY FLAWED

                   MCAS IN VIOLATION OF MANDATED SAFETY PROCESSES .................. 30

         H.        BOEING REJECTED MULTIPLE OPTIONS TO MAKE ITS AIRPLANE

                   SAFER .................................................................................................................. 32
                                                                    ii
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 3 of 91 PageID #:16513



     I.        BOEING MISREPRESENTED ITS AIRPLANE TO PILOTS AND

               AIRLINES, DOWNPLAYING THE NEED FOR ESSENTIAL

               TRAINING ........................................................................................................... 36

     J.        LION AIR FLIGHT JT 610 CRASHES AFTER PILOTS EXPERIENCE

               A FLIGHT CONTROL ISSUE ............................................................................ 37

     K.        DEFENDANTS RECKLESSLY FAILED TO TAKE NECESSARY

               ACTION IN THE WAKE OF THE LION AIR CRASH ..................................... 38

               i.         Defendants Knew A Faulty AOA Sensor and Defective MCAS Were

                          Responsible for the Crash of Flight 610 ................................................... 38

               ii.        BOEING Misrepresented the Nature of the MCAS Failure and How It

                          Would Be Perceived by Pilots ................................................................... 40

               iii.       BOEING Misled Airlines and Pilots About the Dangers of

                          the 737 MAX 8 .......................................................................................... 42

               iv.        Defendants Misled the Public Regarding Software Updates

                          and Training.............................................................................................. 44

     L.        BOEING CONVINCED THE FAA NOT TO ADDRESS THE SERIOUS

               SAFETY RISK THEY KNEW EXISTED AFTER THE LION AIR FLIGHT 610

               CRASH ................................................................................................................. 46
     M.        MOTIVATED BY GREED, DEFENDANTS REFUSED TO ACT IN WILLFUL

               DISREGARD AND RECKLESS INDIFFERENCE TO THE LIVES OF

               OTHERS ............................................................................................................... 48

     N.        ETHIOPIAN AIRLINES FLIGHT 302 CRASHES KILLING ALL 157 PEOPLE

               ON BOARD .......................................................................................................... 51

V.   CLAIMS FOR RELIEF .....................................................................................................57

     COUNT I
     NEGLIGENCE
     (THE BOEING COMPANY) ........................................................................................... 57



                                                               iii
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 4 of 91 PageID #:16514




       COUNT II
       BREACH OF WARRANTY
       (THE BOEING COMPANY) ........................................................................................... 62

       COUNT III
       STRICT LIABILITY
       (THE BOEING COMPANY) ........................................................................................... 64

       COUNT IV
       FAILURE TO WARN
       (THE BOEING COMPANY) ........................................................................................... 67

       COUNT V
       NEGLIGENCE
       (ROSEMOUNT AEROSPACE, INC.) ............................................................................. 70

       COUNT VI
       STRICT LIABILITY
       (ROSEMOUNT AEROSPACE, INC.) ............................................................................. 73

       COUNT VII
       BREACH OF WARRANTY
       (ROSEMOUNT AEROSPACE, INC.) ............................................................................. 75

       COUNT VIII
       NEGLIGENCE
       (ROCKWELL COLLINS, INC.) ...................................................................................... 78

       COUNT IX
       STRICT LIABILITY
       (ROCKWELL COLLINS, INC.) ...................................................................................... 81

       COUNT X
       BREACH OF WARRANTY
       (ROCKWELL COLLINS, INC.) ...................................................................................... 84

VI.    PRAYER FOR RELIEF ....................................................................................................86

VII.   JURY DEMAND ...............................................................................................................87




                                                               iv
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 5 of 91 PageID #:16515




       Plaintiffs bring this action for damages against Defendants THE BOEING COMPANY

(“BOEING”), ROSEMOUNT AEROSPACE, INC. (“ROSEMOUNT”), and ROCKWELL

COLLINS, INC. (“COLLINS”) as follows:

                                      I.       INTRODUCTION

       1.      This action arises from the horrific crash of Ethiopian Airlines Flight ET 302

(“Flight 302”) on March 10, 2019 in which 157 people lost their lives. The airplane involved in

Flight 302 was a Boeing 737 MAX 8. This crash came less than five months after Lion Air Flight

JT 610 – another Boeing 737 MAX 8 – crashed into the Java Sea on October 29, 2018, killing all

189 onboard.

       2.      Investigations are ongoing, but a common cause is behind both crashes. Shortly

after takeoff and while attempting to climb, pilots for both airplanes experienced dangerous,

confusing, and counter-intuitive warnings and flight control anomalies which caused the planes to

pitch up and down erratically through the sky in repeated, extreme maneuvers uncommanded by

the pilots. Data obtained from both airplanes show that the pilots were engaged in a terrifying tug-

of-war with the planes’ Maneuvering Characteristics Augmentation System (MCAS) as the pilots

manually tried to pull the airplanes’ noses up while MCAS repeatedly caused the plane to dive.

Pilots of both Flight 302 and Flight 610 lost their fight with BOEING’s MCAS, and 346

passengers and flight crew lost their lives.




                                                  1
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 6 of 91 PageID #:16516




                        The Wreckage of Ethiopian Airlines Flight 302

       3.      The MCAS was a disaster waiting to happen born out of BOEING’s desperate race

with its only true competitor in the commercial aviation market, Airbus SE (“Airbus”). To compete

with the latest Airbus airplane, the A320 neo, BOEING needed to use larger and more fuel-

efficient engines for the 737 MAX 8 airplane, engines which in turn caused aerodynamic and

handling problems that made the 737 MAX 8 operate differently than prior 737 airplanes. If the

737 MAX 8 handled differently than its predecessors, then it would require costly and time-

consuming training for pilots, which would make the 737 MAX 8 more expensive relative to the

A320neo and less profitable for BOEING. Rather than fix the airplane’s known, design-induced,

inherent aerodynamic instability, BOEING installed the defective MCAS in a deceptive effort to

more closely replicate the handling characteristics of the previous 737 aircraft.

       4.      BOEING was able to get the defective MCAS past regulators because, as the

largest aircraft manufacturer in the world and one of the most powerful corporations in the United

States, BOEING has long had the ability to exercise tremendous influence over the FAA.

                                                 2
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 7 of 91 PageID #:16517




BOEING convinced the FAA to allow it to rely on a 1960’s FAA certification of prior 737

airplanes and a flawed self-certification process to get the 737 MAX 8, with the dangerous MCAS,

into the hands of pilots quickly and with almost no training.

       5.      Blinded by greed, BOEING haphazardly rushed the 737 MAX 8 to market to keep

up with Airbus, misleading the FAA, the airlines, their pilots, and the public by actively concealing

the dangerous nature of the aircraft as well as the MCAS’s defects. At numerous points leading up

to the crashes BOEING consciously disregarded the lives of others, including by: designing an

airplane with the powerful automated MCAS susceptible to catastrophic failure in the event a

single defective angle of attack sensor; failing to properly inform pilots about the new system and

failing educate and train them in all aspects of its operation; failing to properly address the MCAS

in the airplane’s flight manual; refusing to include key safety features as standard in the airplane

rather than optional upgrades; deceptively seeking and obtaining from the FAA an exemption for

the 737 MAX 8 allowing BOEING to obtain certification of the airplane without including a

robust cockpit alert system as required by FAA regulations; delivering 737 MAX 8 airplanes with

a version of the flight control system that was materially different from the flight control system

presented to the FAA during certification; and concealing and downplaying the 737 MAX 8’s

safety issues from the FAA, airlines, pilots, and the public. BOEING was warned about the defects

in the MCAS system by its own employees—and was aware that it was misleading the FAA—but

failed to act for fear that disclosing or properly fixing the defects might delay production of the

737 MAX 8.

       6.      Even more shocking, BOEING failed to take appropriate action after the tragic

crash of Lion Air Flight JT 610 in October 2018. After that crash, BOEING again deceived the

FAA and other government leaders in Washington D.C. about the 737 MAX 8’s defects, the

MCAS, and causes of the Lion Air crash. BOEING convinced the FAA to keep the 737 MAX 8

                                                 3
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 8 of 91 PageID #:16518




flying and, even after BOEING identified the problems with MCAS, failed to implement

immediate corrective action.

       7.      Throughout, BOEING again and again put profits over safety with repeated claims

that the 737 MAX 8 is so similar to the BOEING 737NG that it did not require significant

additional training for pilots familiar with the older generation of 737s. Even after Lion Air Flight

610 crashed, BOEING falsely insisted and convinced the FAA, pilots, and airlines that pilot

retraining was not required because BOEING feared airlines would buy fewer BOEING airplanes

if pilots required extensive training. In so doing, BOEING risked people’s lives—and ultimately

traded hundreds of lives—merely for an improved bottom line.

       8.      BOEING knew that the 737 MAX 8 was dangerously defective from the start. It

then made an already dangerous airplane even more deadly when it added the recklessly conceived

MCAS. BOEING concealed these known dangers from the FAA to obtain regulatory approval

through a rigged self-certification process. The airplane’s flaws and deadly consequences were

undeniable after Lion Air Flight JT 610 crashed, yet BOEING still refused to ground the airplane.

Instead BOEING convinced the FAA to keep the airplanes flying across the globe, without

additional pilot training or safety precautions. BOEING intentionally chose to expose flight crews

and passengers to the known risks of another catastrophic accident and, predictably, 157 lives were

lost in the Ethiopian Airlines Flight 302 disaster as a result. No company should be allowed to so

cavalierly risk lives and undermine government safety regulators; BOEING must not only provide

full compensation to all of the victims of its reckless and fraudulent misconduct, but must pay

punitive damages to punish and deter this reprehensible conduct from ever happening again.




                                                 4
  Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 9 of 91 PageID #:16519



                              II.    JURISDICTION AND VENUE

        9.      The Court has subject matter jurisdiction of this dispute pursuant to 28 U.S.C. §

1332 because this case involves a dispute between Plaintiffs and Defendants from diverse states

and the amount in controversy exceeds the jurisdictional minimum of this Court and/or the Court

has subject matter jurisdiction pursuant to the Multi-Forum Multi-Jurisdiction Act, 28 U.S.C. §

1369, because there is at least minimal diversity between adverse parties and more than 75 persons

died at the same location and as a result of a single accident.

        10.     This Court has personal jurisdiction over BOEING because its principal place of

business and corporate headquarters is in Illinois, it is registered to do business with the Illinois

Secretary of State, and it does business in the State of Illinois.

        11.     This Court has personal jurisdiction over ROSEMOUNT because, upon

information and belief: ROSEMOUNT, pursuant to contracts with BOEING, sold the subject

defective Angle-of-Attack sensor(s), model 0861FL1 with Serial Numbers 21844 and/or 21860

(“subject AOA sensor”), to Illinois-based BOEING intending the sensors to be installed on

BOEING’s MAX 8 airplanes; issues in this action derive from, and are connected with,

ROSEMOUNT’s contacts with this District and its dealings with BOEING; BOEING’s contacts

with Illinois are attributed to and/or imputed to ROSEMOUNT through its agency, partnership,

and/or joint venture relationship with BOEING; BOEING and ROSEMOUNT and each of them,

made and performed contract(s) and promise(s) with each other regarding the subject AOA

sensor(s) that is, and at all times herein mentioned was, substantially connected with Illinois.

PLAINTIFF and PLAINTIFF’S DECEDENT are third-party beneficiaries of each such

contract; there was and is a regular and anticipated flow of airplane component parts, including

sensors, from ROSEMOUNT to BOEING for distribution and sale in Illinois, including parts that

were designed specifically for Illinois based BOEING’s 737 MAX 8 airplanes. DEFENDANTS,

                                                   5
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 10 of 91 PageID #:16520




and each of them, advertised in Illinois, marketed through distributors in Illinois, and established

channels for providing regular advice to customers in Illinois. ROSEMOUNT is registered to do

business with the Illinois Secretary of State and, indeed, identifies an agent for service of process

for Illinois who is located in Chicago.

       12.     This Court has personal jurisdiction over COLLINS because, upon information

and belief: COLLINS, pursuant to contracts with BOEING, sold the subject flight-control law,

the MCAS and related software, to Illinois-based BOEING intending the MCAS and related

software to be installed on BOEING’s MAX 8 airplanes; issues in this action derive from, and are

connected with, COLLINS’ contacts with this District and its dealings with BOEING;

BOEING’s contacts with Illinois are attributed to and/or imputed to COLLINS through its

agency, partnership, and/or joint venture relationship with BOEING; BOEING and COLLINS

and each of them, made and performed contract(s) and promise(s) with each other regarding the

subject defective MCAS and related software that is, and at all times herein mentioned was,

substantially connected with Illinois. PLAINTIFF and PLAINTIFF’S DECEDENT are third-

party beneficiaries of each such contract; there was and is a regular and anticipated flow of airplane

component parts, including sensors, from COLLINS to BOEING for distribution and sale in

Illinois, including parts that were designed specifically for Illinois based BOEING’s 737 MAX 8

airplanes. DEFENDANTS, and each of them, advertised in Illinois, marketed through distributors

in Illinois, and established channels for providing regular advice to customers in Illinois.

COLLINS is registered to do business with the Illinois Secretary of State and, indeed, identifies

an agent for service of process for Illinois who is located in Chicago.

       13.     Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.

§1391(b)(1) because: BOEING is and has, at all relevant times, been a citizen and resident of the

State of Illinois; BOEING’s corporate headquarters and principal place of business are located in

                                                  6
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 11 of 91 PageID #:16521




this judicial district at 100 North Riverside, Chicago, Cook County, Illinois 60606; and BOEING

has been authorized to do business and has been transacting or conducting business within the

State of Illinois. See 735 Ill. Comp. Stat. 5/2-209(b)(4).

         14.     Furthermore, venue is proper in the Northern District of Illinois pursuant to 28

U.S.C. §1391(b)(3) in the Northern District of Illinois because Defendants BOEING,

ROSEMOUNT, and/or COLLINS are subject to the court’s personal jurisdiction with respect to

this action in this District.

                                       III.    THE PARTIES

         A.      PLAINTIFFS

         15.     DECEDENTS were passengers and crew on board Ethiopian Flight ET 302 when

it crashed on March 10, 2019. PLAINTIFFS include the next of kin, heirs, beneficiaries, and

survivors of DECEDENTS, as well as personal representatives, special representatives, executors,

administrators, and/or liquidators of DECEDENTS’ estates. PLAINTIFFS bring this action for

their own injuries as well as the injuries of DECEDENTS’ which accrued and existed before

death.

         B.      DEFENDANTS

         16.     Defendant THE BOEING COMPANY is, and at all relevant times was, a

Delaware corporation with its principal place of business in the State of Illinois. BOEING is, and

at all relevant times was, registered with the Illinois Secretary of State as doing business in Illinois,

and it does business in Illinois and in this Judicial District. BOEING’s headquarters are located in

this District.

         17.     Defendant ROSEMOUNT AEROSPACE, INC. is, and at all relevant times was,

a Delaware corporation with its principal place of business in the State of Minnesota.

ROSEMOUNT is, and at all relevant times was, in the business of designing, manufacturing,
                                                   7
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 12 of 91 PageID #:16522




assembling, distributing, marketing and supplying sensors used in BOEING’s airplanes, including

the particular angle of attack sensor that failed at the time of the subject disaster.

        18.     Defendant ROCKWELL COLLINS, INC. is, and at all relevant times was, a

Delaware corporation with its principal place of business in the State of Iowa. COLLINS is, and

at all relevant times was, in the business of designing, programming, manufacturing, assembling,

testing, servicing, marketing, promoting, distributing, and supplying flight control software,

including the defective MCAS, which was installed on the airplane at issue, the Boeing 737 MAX

8 airplane, ET-AVJ, Serial Number 62450, and that caused the subject disaster.

        C.      AGENCY & CONCERT OF ACTION

        19.     At all times herein mentioned herein, DEFENDANTS, and/or each of them,

hereinabove, as well as other entities and individuals, were the agents, servants, employees,

partners, aiders and abettors, co-conspirators, and/or joint venturers of each of the other

DEFENDANTS named herein and were at all times operating and acting within the purpose and

scope of said agency, service, employment, partnership, enterprise, conspiracy, and/or joint

venture, and each DEFENDANT has ratified and approved the acts of each of the remaining

DEFENDANTS. Each of the DEFENDANTS aided and abetted, encouraged, and rendered

substantial assistance to the other DEFENDANTS in breaching their obligations to PLAINTIFFS

as alleged herein. In taking action to aid and abet and substantially assist the commission of these

wrongful acts and other wrongdoings complained of, as alleged herein, each of the

DEFENDANTS acted with an awareness of his/her/its primary wrongdoing and realized that

his/her/its conduct would substantially assist the accomplishment of the wrongful conduct,

wrongful goals, and wrongdoing.

        20.     DEFENDANTS, and/or each of them, hereinabove, as well as other entities and

individuals, knowingly and voluntarily agreed to engage and did engage in a scheme, plan, and
                                                   8
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 13 of 91 PageID #:16523




agreement with each other, to deceive, deny, conceal, or otherwise downplay the hazards and

safety problems, concerns, and defects in the BOEING 737 MAX 8 airplane in violation of the

laws and regulations of the United States, in order to obtain and expedite type-certification of the

airplane, to market and sell the 737 MAX 8 to unsuspecting airlines, to convince the flying public

that the 737 MAX 8 was safe and airworthy for commercial transport, to keep the 737 MAX 8

ungrounded following the crash of Lion Air Flight JT 610 and death of all 189 people onboard,

and in furtherance of other wrongful conduct, wrongful goals, and wrongdoing.

                                  IV.   STATEMENT OF FACTS

       A. THE BOEING COMPANY RUSHED THE BOEING 737 MAX 8 TO
          PRODUCTION

       21.     BOEING’s main competitor in the commercial aviation industry is Airbus. Airbus

has been increasing market share for decades and this has been eroding BOEING’s sales and

profit. When Airbus launched its more fuel-efficient single aisle airliner, the A320neo, BOEING

initially dismissed its anticipated appeal with airlines. This short-sighted business decision put

BOEING behind Airbus in developing and marketing a more fuel-efficient single aisle airplane.

       22.     The chief executive of BOEING’s commercial airplanes division, James F.

Albaugh, told employees at a meeting in January 2011 that Airbus’ decision to redesign its existing

airplane with larger engines would be “a design change that will ripple through the airplane” and

present significant challenges.

       23.     BOEING changed its attitude regarding the need to develop a new airplane to

compete with the Airbus A320neo when it learned that some of its key customers, including

American Airlines, were considering placing orders with Airbus for the Airbus A320neo. This

ratcheted up pressure on BOEING to respond. Fearing that the design of an entirely new airplane




                                                 9
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 14 of 91 PageID #:16524




would take too long, BOEING decided to create a more fuel-efficient alternative to its traditional

737NG airplane – what would become the 737 MAX 8.

       24.      A former senior BOEING official reported that the company opted to build the 737

MAX 8, rather than an entirely new airplane, because it would be “far quicker, easier and cheaper

than starting from scratch, and would provide almost as much fuel savings for airlines.”

       25.      In August 2011, BOEING launched the 737 MAX family of airplanes, a new

iteration of the widely-used 737NG, designed to compete with Airbus’ A320neo. In designing the

737 MAX 8, it was vital to BOEING’s leadership that in order to compete with Airbus, it could

market the airplane as simply an upgrade to its already type certificated 737NG and more easily

obtain regulatory approval from the FAA permitting pilots to operate the 737 MAX 8 airplane

without any additional and costly simulator time and meaningful retraining. Had BOEING

provided differences training between the 737 MAX 8 and 737NG, it would have helped reveal

the defective nature of the MCAS design and, at a minimum, would have allowed pilots to

understand the new systems on the MAX airplane.

       26.      BOEING's decision, made at the highest levels of the company to use the existing

design of the Boeing 737NG as the basis for the 737 MAX 8, rather than design, test, certify and

produce an entirely new airplane, was made to evade regulatory scrutiny by the FAA of a new type

certified airplane and increase BOEING's profits, because it:

             a. Saved BOEING significant research, design and development costs and permitted
                it to produce what appeared to be an updated, fuel-efficient airplane to compete
                with the Airbus A320neo more quickly and cost effectively than if BOEING had
                developed an entirely new model airplane;

             b. Permitted BOEING to rush the design, production and manufacture of the Boeing
                737 MAX 8 and get it to market more quickly so that BOEING would not lose
                business and profits to Airbus;

             c. Allowed BOEING to offer the BOEING 737 MAX 8 to its customers, including
                Ethiopian Airlines, with the marketing and representations that pilots already
                qualified to fly the BOEING 737NG could transition to the BOEING 737 MAX
                                               10
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 15 of 91 PageID #:16525




                  8 without undergoing any meaningful retraining, and without needing to be trained
                  and tested in flight simulators and/or in the airplane before flying revenue
                  (passenger carrying) flights; and

               d. Permitted BOEING to use its Organization Designation Authorization (ODA),
                  which BOEING had convinced the FAA to authorize, to streamline and speed the
                  certification, and largely self-certify, the BOEING 737 MAX 8 merely with
                  amendments to the BOEING 737 type certificate.

         27.      Rick Ludtke, an employee at BOEING for 19 years and an engineer who helped

design the 737 MAX 8 cockpit explained that Boeing required that “[a]ny designs we created could

not drive any new training that required a simulator.” That was the first ground rule communicated

to engineers designing the MAX. This created a chaotic environment for engineers. As Ludtke

described: “The company was trying to avoid costs and trying to contain the level of change. They

wanted the minimum change to simplify the training differences, minimum change to reduce costs,

and to get it done quickly.”

         28.      The need to minimize design changes served an important business need for

BOEING in its race to compete with Airbus. If airline pilots did not require costly and time-

consuming training in the new airplane because it was viewed as merely an update to the familiar

737NG, it would make the 737 MAX 8 cheaper for airlines to operate. This in turn would make

the price for the 737 MAX 8 more competitive relative to the Airbus A320neo and far more

profitable for BOEING.

         29.      BOEING went so far as to agree with its customer, Southwest Airlines, that it

would rebate the airline $1 million for any aircraft that required extra simulator training for cockpit

crews.

         30.      Thus, BOEING needed the 737 MAX 8 to be more fuel efficient and also have

flight handling qualities and characteristics deemed the same as the 737NG. The MAX airplane

was able to achieve this new fuel efficiency, in part, due to the model’s larger CFM LEAP-1B

engines. However, adding the larger engines triggered cascading design and engineering changes
                                                  11
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 16 of 91 PageID #:16526




for the airplane, the same ripple of changes James Albaugh, BOEING’s commercial airplanes

chief executive, had predicted back in 2011 when criticizing Airbus’ A320neo.

       31.     The increased power and relocation of the CFM LEAP-I B engines created an

inherent aerodynamic instability in the Boeing 737 MAX 8 that manifested itself in abnormal

control forces in the flight axis, and created a propensity to abnormally pitch the airplane nose up

under certain flight parameters, creating a risk that the airplane would suffer an aerodynamic stall

and crash.

       32.     This pitching up of the 737 MAX 8 demonstrated that the changes made to the 737

MAX 8 changed its weight and balance, center of gravity, airplane stability and flight

characteristics; simply put, the airplane handled materially differently than the 737NG airplane.

       33.     Furthermore, the airplane’s nose-up pitching propensity rendered it unairworthy.

Pursuant to the FAA's Airworthiness Standards for Commercial Aircraft: “No abnormal nose-up

pitching may occur… In addition, it must be possible to promptly prevent stalling and to recover

from a stall by normal use of the controls.”

       34.     The abnormal and dangerous flight handling qualities and characteristics in the 737

MAX 8 airplanes, if properly disclosed to regulatory authorities meant that the FAA would likely

not certify the 737 MAX 8 and certainly not without requiring pilots undergo significant flight

training before flying the airplane with passengers on board.

       35.     As BOEING’s business leaders required engineers to contain the level of change

to avoid pilot retraining and make the 737 MAX 8 more marketable, BOEING now needed to

engineer a Band-Aid to fix the aircraft’s handling issues created by the larger and more powerful

engines.




                                                12
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 17 of 91 PageID #:16527




       B.      BOEING INTRODUCED A FLIGHT CONTROL SYSTEM WHICH
               ADDRESSED ONE PROBLEM BUT CREATED ANOTHER

      36.      To address the airplane’s aerodynamic handling defects and to obtain the 737-type

certification, BOEING included in the 737 MAX 8 the MCAS, an automated system that would

re-trim the airplane’s nose down when it encountered uncommanded nose up pitch due to its

inherent aerodynamic instability. But MCAS operated, secretly, in the background, was activated

by data obtained from a single sensor susceptible to failure, and could engage over and over again

with nearly limitless authority to trim the airplane’s nose down. The MCAS rendered the 737 MAX

8 a death trap which could send the airplane into an unrecoverable dive in a matter of seconds.

      37.      The software for the MCAS was developed, at least in part, by Defendant

COLLINS. The MCAS ultimately failed to perform as intended, causing both crashes because it

activated inappropriately and issued unintended and repeated automated nose down control

commands. COLLINS both developed software which was defective and error-prone and also

failed to adequately communicate the functionality of this software to the FAA or other regulatory

agencies.

      38.      The MCAS operated by collecting data from just one of two available sensors on

the fuselage called angle-of-attack (AOA) sensors. AOA sensors measure the angle between the

wing of the airplane and the airspeed vector. If the AOA sensor registers that the airplane’s angle

of attack is too high then the MCAS activates, automatically moving the horizontal stabilizer to

direct the aircraft to pitch nose down, as can be seen in the following graphic:




                                                 13
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 18 of 91 PageID #:16528




      39.      The AOA sensors were provided to BOEING by defendant ROSEMOUNT. At

the time it provided these AOA sensors to BOEING, ROSEMOUNT knew or should have known

that its sensors were susceptible to failure and to report erroneous data. The vulnerabilities of the

AOA sensors should have been acutely known to ROSEMOUNT because since 2004 there were

more than 200 incident reports submitted to the FAA for events involving malfunctioning or

damage to AOA sensors.

      40.      BOEING and COLLINS did not program the MCAS to use data from both of the

airplane’s AOA sensors to validate AOA data and protect against single point failures.

Compounding this design defect, BOEING and COLLINS failed to have MCAS consider other

flight data available to the Flight Control Computer, including airspeed and altitude, and failed to

implement other safety systems, which were available and legally required by 14 CFR Part 25, to

mitigate the risk presented by a malfunctioning sensor. BOEING should have included as standard

in all aircraft equipped with MCAS reference to two AOA indicators, an AOA disagree light, a

synthetic airspeed system, and an Engine-Indicating and Crew-Alerting (EICAS) system. Instead,

BOEING chose not to include any of these available safety systems to avoid the increased costs.




                                                 14
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 19 of 91 PageID #:16529




      41.      BOEING’s failure to integrate these available and/or legally required safety

systems meant that if the single AOA sensor used as input to the MCAS malfunctioned and

erroneously signaled that the airplane was pitched nose high, there was no means of detecting its

erroneous report and excluding that bad data to prevent the MCAS from improperly intervening,

rotating the horizontal stabilizer, and forcing the plane into a dive.

       42.     The horizontal stabilizer on the 737 MAX 8 is positioned by a single electric trim

motor actuated through either the stabilator trim switches located on the pilots’ control yokes, by

the autopilot or through the MCAS. The stabilizer may also be positioned by the pilots manually

rotating the stabilizer trim wheel.

       43.     Switches on each pilot control yoke actuate the electric trim motor through the main

electric stabilizer trim circuit when the aircraft is flown manually. With the autopilot engaged,

stabilizer trim is accomplished through the autopilot stabilizer trim circuit. The main electric and

autopilot stabilizer trim have two speed modes: high speed with flaps extended and low speed with

flaps retracted. The stabilizer trim wheels rotate whenever electric stabilizer trim is actuated.

       44.     The STAB TRIM PRI cutout switch and the STAB TRIM B/U cutout switch on the

737 MAX 8 are located on the control stand. If either switch is positioned to CUTOUT, both the

autopilot and main electric trim inputs are disconnected from the stabilizer trim motor.

       45.     The control column actuated stabilizer trim cutout switches on the 737 MAX 8 stop

operation of the main electric and autopilot trim when the control column movement opposes trim

direction. This is not true for pitch commands received from the MCAS. When the STAB TRIM

override switch is positioned to OVRD, electric trim can be used regardless of control column

position; opposing control column movement does not deactivate MCAS.

       46.     Pitch trim is controlled by changing the pitch angle of the horizontal stabilizer.

Changing pitch of the horizontal stabilizer can place large pitch forces on the aircraft. When

                                                  15
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 20 of 91 PageID #:16530




applied appropriately, these forces can keep the airplane in balance. When applied inappropriately

they can make the airplane difficult, if not impossible, to control.

       47.     The elevator is a smaller control surface when compared to the surface area of the

controllable horizontal stabilizer. Aerodynamic load forces generated by the horizontal stabilizer

from an out of trim condition can quickly exceed the forces that can be generated by the elevator,

which is controlled by the pilots by pulling back or pushing forward on the yoke.

       48.     It is possible on the 737 MAX 8, to have an out of trim condition that when

countered by elevator control inputs from the crew, places enough aerodynamic load forces on the

pitch trim mechanism that it essentially jams the pitch trim control. Manual trim cannot overcome

this load on the mechanism; the system is then in an aerodynamic lock because of the extreme load

forces on the horizontal stabilizer. This scenario is depicted by the illustration below:




       49.     Electric trim works in a narrower range of motion than manual trim. If the stabilizer

is out of trim and outside the range of electric trim operation, only manual trim can be used.
                                                 16
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 21 of 91 PageID #:16531




       50.     MCAS was designed and intended to operate in the background without pilot

knowledge. BOEING did not even inform pilots that the MCAS existed. The MCAS was not

disclosed in the airplane’s flight manual either. Pilots would only learn indirectly about the MCAS

– or at least about its effect - when the plane began automatically fighting their pitch commands,

often at low altitudes with little time to react and resolve the issue. BOEING first informed pilots

about MCAS after the system caused the Lion Air JT 610 disaster and even then it did not provide

sufficient information about the system.

       51.     In addition to its failure to warn, provide instructions, and train pilots on the MCAS

and how to override it when it provided erroneous AOA data, BOEING designed a pitch trim

control system that is capable of jamming under flight conditions that only BOEING knew were

foreseeable.


       C.      BOEING PERSUADED THE FAA TO APPROVE A TYPE CERTIFICATE
               FOR THE 737 MAX 8 BASED UPON THE ORIGINAL 737 DESIGN
               FROM FIFTY YEARS AGO

       52.      On December 15, 1967, BOEING secured FAA approval for the 737-100, the

first-generation model of what became the world’s most commercially successful family of jet

airliners. The early 737s and all subsequent 737s, including the 737 MAX 8, are all type-certified

under Type Certificate No. A16WE.

       53.     Type certification is the process by which the aviation authority certifies the safety

standards of a type of aircraft. On March 8, 2017, BOEING obtained certification for the 737

MAX 8 under Type Certificate No. Al6WE, as amended. Then on March 27, 2017, based on the

FAA Type Certificate approval, the 737 MAX 8 also received Type Validation from the European

Union Aviation Safety Agency (EASA).

       54.     Rather than following the new type certification process after all of the changes

made to the 737 and its documentation over decades, with each successive 737 model BOEING
                                                17
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 22 of 91 PageID #:16532




largely self-certified the safety of the new edition with pieced-together and modified models and

documentation. In spite of its radical changes in engine size, operating characteristics and newly

added MCAS, BOEING convinced the FAA to allow it to self-certify the MAX 8 as well. This

allowed BOEING to essentially approve its own plane to get the 737 MAX 8 airplane on the

market as soon as possible, all based on the 1967 type certificate.

       55.     When the 737 was type certified in the 1960s, the ability of a plane’s computer to

override the pilot was not possible and not imagined. Since that time myriad changes have been

tacked on that certificate, the 737, and the manuals and other BOEING 737 instructional materials.

Yet BOEING convinced the FAA to approve self-certification for the 737 MAX 8 by fraudulently

concealing the dramatic changes of the plane from its 737 predecessors.

       56.     In obtaining FAA approval for the self-certification of the 737 MAX 8, BOEING

concealed the MCAS and its flaws from the FAA, omitting it entirely from the EASA Type

Certificate Data Sheet and the FAA Type Certificate Data Sheet A16WE.


       D.      BOEING’S REGULATORY CAPTURE OF THE FEDERAL AVIATION
               ADMINSTRATION UNDERMINED THE ADMINISTRATION’S
               ABILITY TO CARRY OUT ITS MANDATED SAFETY AND
               ENFORCEMENT DUTIES

       57.     BOEING is one of the largest and most powerful corporations in the world. It is

the largest exporter in the United States by dollar value, and one of the largest defense contractors

in the world. About 75% of all the commercial airplanes in the world were manufactured by

BOEING. Over many years, BOEING has used its enormous power and influence to

systematically expand its ability to deceive and avoid any real oversight by the FAA. BOEING’s

successes include: deregulation and streamlining of the certification process; prevention of the

creation of new rulemaking through BOEING’s seat on the FAA’s Aviation Rulemaking Advisory

Committee; the abandonment of enforcement actions or penalties for industry violations of federal

                                                 18
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 23 of 91 PageID #:16533




safety regulations and orders in lieu of seeking voluntary compliance from the industry; and

delegation of review and approval of new features on aircraft to aviation manufacturers. By

weakening and then misleading the FAA, BOEING gained free reign to hide the MCAS and other

problems with the 737 MAX 8 to get it to market as fast as possible.

       58.      BOEING has achieved this success in part with its considerable lobbying of the

United States federal government. In 2018 alone, BOEING invested more than $15,000,000 into

efforts to influence federal lawmaking and to push for less regulation and oversight.

       59.      The FAA's top leadership has long been staffed with aviation industry insiders,

including many officials who previously worked for BOEING and for BOEING-backed industry

lobbying groups that have successfully advocated for reduced regulation and reduced oversight of

aviation manufacturers.

       60.      BOEING has a long history of giving well-paid positions to former FAA leaders

and FAA’s leadership has openly acknowledged it defers almost entirely to BOEING, with

BOEING persuading key FAA members to put aviation industry interests ahead of aviation safety.

For example:

             a. BOEING’s financial interests overcame aviation safety in its certification of the
                737 MAX 8 when the FAA allowed expedited certification based on BOEING’s
                production timelines, when BOEING obtained an exception to cockpit display
                regulation and when BOEING was allowed to remove the MCAS from the Flight
                Crew Operating Manual, among other decisions favoring BOEING’s bottom line;

             b. BOEING’s financial interests overcame aviation safety when the FAA agreed with
                BOEING not to ground the 737 MAX 8 planes after the Lion Air crash;

             c. BOEING overcame concerns about aviation safety and misled FAA leadership to
                the point that even after the Lion Air crash the United States was the last country
                to ground the BOEING 737 MAX 8;

             d. BOEING overcame aviation safety and misled FAA leadership to the point that in
                the Acting FAA Administrator’s March 27, 2019 testimony before the Senate
                Transportation Committee’s Subcommittee on Aviation and Space, he downplayed
                the danger of MCAS and blamed the deceased pilots of the two crashed airplanes

                                                 19
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 24 of 91 PageID #:16534




                 for not being able to save their airplanes and the lives of the passengers and crew,
                 despite having actual and/or constructive knowledge to the contrary; and,

              e. BOEING overcame aviation safety to the point that at the May 15, 2019, House
                 Committee on Transportation and Infrastructure Subcommittee on Aviation the
                 FAA followed BOEING talking points even while admitting BOEING withheld
                 from the FAA information about the MCAS software.

        61.      BOEING has repeatedly sought to reduce the federal regulatory burden on the

industry, and to immunize the industry from liability for defects in airplanes that the FAA

nominally has “certified,” when, in fact, BOEING has convinced the FAA to largely outsource

certification to the industry.

        62.      Aviation industry lobbying groups, including the Aerospace Industries Association

of America, Inc., on whose Board BOEING CEO Dennis Muilenburg serves, including a term as

Chairman in 2017, have recently filed amicus briefs in the United States Supreme Court seeking

immunity for aviation manufacturers from potential products liability claims concerning airplanes

or aviation products that have been “certified” by the FAA.

        63.      Since the BOEING largely self-certifies, the amicus brief filed by Muilenburg’s

group in effect seeks to give BOEING the ability to create its own legal immunity for the horrific

loss of life BOEING has caused in plane crashes like the 737 MAX 8.

        64.      As discussed above, in 2005, BOEING led the FAA to adopt the ODA program

that licensed BOEING to designate its own employees who would review and approve BOEING's

designs on behalf of the FAA.

        65.      Under its ODA, BOEING had a duty of integrity in its dealings with the FAA.

BOEING violated that duty by misrepresenting to the FAA that the BOEING 737 MAX 8 was

safe to fly when BOEING knew that the airplane was not safe.

        66.      Under its ODA, BOEING had a duty to notify the FAA regarding any issue that

might create an unsafe flight condition so that the FAA could investigate and remediate the issue.

                                                  20
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 25 of 91 PageID #:16535




BOEING violated that duty when it hid from the FAA (and its operators) information about the

instability of the 737 MAX 8 in pitch up, and the hazards of MCAS, among other defects.

       67.     Under its ODA, BOEING had a duty to use care, diligence, judgment and

responsibility, and follow the Federal Aviation Regulations, when performing compliance

activities. BOEING brazenly violated that duty and instead promoted its profits by rushing the

certification of an unsafe airplane.

       68.     In 2012, a Department of Transportation Office of Inspector General (“OIG”) Audit

Report concluded that the FAA was not backing its employees in their efforts to hold BOEING

accountable and FAA safety inspectors feared retaliation for raising problems regarding

BOEING's products or its actions.

       69.     In 2015, a further OIG report found the FAA lacked effective staffing and was not

performing proper oversight of ODA manufacturers.

       70.     BOEING took advantage of the FAA’s abdication of its oversight responsibilities

check on the safety of the BOEING 737 MAX 8 and BOEING praised the FAA’s hands-off

approach.

       71.     On a 2017 conference call with Wall Street investors, BOEING CEO Dennis

Muilenburg praised the FAA's “streamlined” certification process that had helped BOEING bring

new models, including the 737 MAX series of airplanes, quickly to market.

       72.     BOEING’s Muilenburg complimented the government's “focus on deregulation

and simplifying processes,” for which BOEING was a “strong proponent.”

       73.     BOEING’s Muilenburg went on to compliment the FAA: “Things like FAA

certification processes is one place that we're seeing some solid progress. That's helping us more

efficiently work through certification on some of our new model airplane such as the MAX as it's

going through tests and entering into service.”

                                                  21
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 26 of 91 PageID #:16536




       74.    The “streamlining” of the 737 MAX 8's certification process meant that BOEING

was largely able to conduct the certification of its own airplane. The results were benefits to

BOEING’s profits at the unacceptable cost of decrease to the safety of the 737 MAX 8.

       75.    The certification of the 737 MAX 8 was supposed to signify that the airplane met a

“minimum level of safety” because its design complied with federal requirements.

       76.    The FAA relied on BOEING’s representations that the 737 MAX 8 met the

“minimum level of safety” and complied with all applicable federal requirements. The 737 MAX

8, however, did not meet a “minimum level of safety” and should never have been certified.

       77.    Due to the understaffing and limited resources at the FAA, the certification process

for the 737 MAX 8 proceeded slower than BOEING desired. BOEING pressured FAA

management to push FAA technical experts to speed up certification of the 737 MAX 8 airplane

because the development of the MAX was nine months behind Airbus’ A320neo.

       78.    FAA employees reported poor morale and disagreement relating to the FAA’s lax

oversight of BOEING, and fear of retaliation if they spoke up.

       79.    Under pressure from BOEING to further speed-up certification to accommodate

BOEING’s production timeline, FAA management pressured FAA safety engineers to re-evaluate

what was delegated to BOEING relating to certification of the 737 MAX 8, claiming that the FAA

had “retained too much.”

       80.    While BOEING claimed more and more certification work to evaluate itself, the

FAA did not properly complete the work it retained due the unrealistic time constraints set by

BOEING’s business priorities and the pressure put on the FAA. A former FAA engineer reported

that “[t]here wasn’t a complete and proper review of the documents.” As BOEING was running

out of time to deliver the 737 MAX 8 to airlines, FAA managers in some instances signed off on

documents themselves without waiting for the FAA technical staff to complete their review.

                                               22
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 27 of 91 PageID #:16537




       81.     Therefore, BOEING caused the FAA to approve and/or certify BOEING’s design

for its new airplane despite its substantial flaws. BOEING pushed through the rapid and flawed

certification of the MAX to serve BOEING’s financial interests at the expense of public safety.

The resulting 737 MAX 8 airplane did not meet regulatory standards as a result of BOEING’s

tortious and wrongful conduct.

       82.     This improper pressure exerted by BOEING over the FAA, as well as BOEING’s

misrepresentations to and manipulation of the FAA, continued throughout the certification of the

737 MAX 8 and substantially contributed to the crash of Flight 302 on March 10, 2019. The OIG

as well as the U.S. Department of Justice with the Federal Bureau of Investigation have launched

audits and investigations of BOEING, the FAA, and the activities that lead to the certification of

the BOEING 737 MAX 8.


       E.      BOEING’S LEADERSHIP CREATED A CULTURE THAT SILENCED
               DISSENT AND PLACED PROFITS OVER SAFETY

       83.     In its mad rush to get the 737 MAX 8 certified and orders filled to airlines,

BOEING leadership placed enormous pressure on its engineers to produce a finished product.

       84.     Several engineers and designers working on the 737 MAX 8 have described this

frantic pace of the MAX’s development:

       a.      An engineer working on the MAX said that “[t]he timeline was extremely
               compressed … It was go, go, go.”

       b.      A former designer working on the MAX’s flight controls described how the design
               team had at times produced 16 technical drawings a week, double the normal rate.
               The designer understood the message from management to be: “We need something
               now.”

       c.      A technician who assembles wiring on the MAX said that he received sloppy
               blueprints in the first few months of development and was told that the instructions
               for the wiring would be cleaned up later in the process. However, his internal
               assembly designs for the MAX included omissions after airplanes were delivered
               to airlines, such as not specifying which tools to use to install a certain wire, a
               situation that could lead to a faulty connection.
                                                23
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 28 of 91 PageID #:16538




       85.    The unreasonable expectations placed on engineers and designers by the business

leadership created an environment at BOEING’s facilities which was ripe for mistakes and

wherein employees were reluctant to raise concerns that may delay certification and production of

the MAX.

       86.    A BOEING production manager working on the 737 MAX 8 directly raised

concerns with the General Manager of the MAX program and CEO Dennis Muilenburg that the

production teams were overworked and at risk of making mistakes, and called for a temporary halt

to production. Despite this dire warning, BOEING leadership chose not to slow production.

       87.    The pressure placed on production teams was also fed by BOEING’s sales and

business personnel who made representations to airlines about the 737 MAX 8’s capabilities and

production timeline which they knew or should have known were inaccurate or unattainable. This

in turn forced BOEING engineers to try to make good on the sales team’s unrealistic promises,

creating an environment where deliverables and deadlines took priority over safety.

       88.    BOEING was aware it had a safety culture problem. In BOEING’s own 2016

internal survey, 39% of the more than 500 employees who answered reported that they felt “undue

pressure” on the job and 29% agreed that they were “concerned about consequences” if they

reported the undue pressure.

       89.    Current and former BOEING employees have reported shoddy testing and

inspection procedures and a corporate culture of fear and retaliation. At BOEING’s manufacturing

plants, BOEING agents and/or employees have engaged in improper conduct including:

       a.     “Goldplating” which is repeating a test until it is successful and then having the
              records show that the test was successful on the first attempt;

       b.     Knowingly using out of date engineering specifications;

       c.     Knowingly using uncertified technicians to perform maintenance and repairs;


                                               24
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 29 of 91 PageID #:16539




       d.      Violating the internal BOEING policy and procedures that were put in place to
               achieve final approval of each stage of production and make the airplane
               immediately saleable;

       e.      Disabling the automated system that notified all pertinent employees of mandatory
               inspections of newly manufactured airplanes; and

       f.      Submitting conformities without documented repairs.

       90.     Curtis Ewbank, a BOEING engineer and whistleblower who worked on the MAX

has reported that BOEING’s corporate culture is “more concerned with cost and schedule than

safety and quality” and that it has a “suppressive cultural attitude towards criticism of corporate

policy” which creates a fear for those that speak up.

       91.     When managers have tried to document non-conforming airplane equipment they

have been threatened, retaliated against, subjected to a hostile work environment, and terminated.

       92.     These unlawful and unsafe practices are known, encouraged and/or ratified by

BOEING’s leadership and have contributed to a culture that suppresses voices raising the alarm

about safety in furtherance of BOEING’s profit-driven focus.


       F.      BOEING CONDUCTED A FLAWED SAFETY ASSESSMENT OF THE
               MCAS AND SUBMITED ERRONEOUS DATA TO THE FAA

       93.     Prior to certification and sale of the 737 MAX, BOEING was aware that the

defective flight control system (MCAS) was dangerous and susceptible to erratic performance.

Nonetheless, BOEING failed to inform the FAA.

       94.     In addition to the questions about BOEING’s design and manufacturing procedures

at the time the MAX was undergoing design and certification, the protocols for BOEING’s safety

assessment of the MCAS reflected the company’s focus on profit over safety – and its systematic

avoidance of FAA oversight.

       95.     As a new feature, the design and functioning of MCAS was required to be reviewed

and approved by the FAA, but a meaningful review of MCAS was not completed during the

                                                25
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 30 of 91 PageID #:16540




compliance activities that preceded the certification of the BOEING 737 MAX 8 and was not

completed even after the crash of Lion Air Flight JT 610. After the FAA initially retained the direct

authority to review the safety of MCAS because it was a new feature, BOEING obtained control

of the MCAS safety review under BOEING's ODA.

       96.     BOEING designed the MCAS to swivel the horizontal tail to push the nose of the

plane down to counteract the airplane’s aerodynamic design defects. The BOEING safety analysis

understated the power of the system.

       97.     BOEING originally submitted documentation to the FAA indicating that the

MCAS could only move the horizontal tail a maximum of 0.6 degrees and would only operate in

rare, high speed and high Mach scenarios. This information provided the basis for the FAA

transferring the safety review of the MCAS to BOEING.

       98.     However, BOEING subsequently made very significant modifications to the

MCAS, including allowing it to operate at lower speeds and preventing it from relying on readings

from a G-force sensor, meaning that it would now be activated based only upon readings from a

single AOA sensor.

       99.     BOEING, including its chief technical pilot, Mark Forkner, knew that BOEING

had concealed from key personnel at the FAA these changes to the MCAS. Despite its knowledge

that the FAA had inaccurate and/or incomplete information about the functionality and

performance of the MCAS, BOEING failed to inform the FAA of these critical design changes

made during the certification process and failed to update key certification deliverables, such as

the preliminary system safety assessment.

       100.    When the 737 MAX 8 was put into service, the MCAS was capable of moving the

tail 2.5 degrees, more than four times greater movement than the 0.6 degrees stated in the initial

safety analysis provided to the FAA. The version of the MCAS that BOEING programmed into

                                                 26
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 31 of 91 PageID #:16541




the 737 MAX 8 and sold all over the world was materially different and far more powerful and

dangerous than what BOEING represented to the FAA and other regulatory agencies. BOEING

did not tell key personnel at the FAA that the MCAS would move the horizontal tail 2.5 degrees

until after 189 people were killed in the Lion Air crash.

       101.    The BOEING safety analysis also failed to account for how the MCAS could reset

itself after each time a pilot responded. This was another critical error, as it meant that a

malfunctioning MCAS would not just cause a single downward movement of 2.5 degrees but could

dip the nose of the airplane 2.5 degrees lower multiple times as the pilot tries to regain control.

Two cycles of the MCAS at the 2.5 degree limit would cause the airplane to reach its maximum

nose-down trim position.

       102.    Peter Lemme, a former BOEING flight controls engineer, explained that, because

the MCAS can reset each time it is used, “it effectively has unlimited authority.”

       103.     BOEING failed to account for this dramatic increase of MCAS power when it

classified the MCAS as a “major failure” in normal flight and a “hazardous failure” in the event

of an extreme maneuver, such as a banked descending spiral. A “major failure” indicates that the

system’s failure could cause physical distress to people on the plane, but not death. A “hazardous

failure” could cause serious or fatal injuries to a small number of passengers. One level above

hazardous failure is “catastrophic failure,” a classification which represents the potential loss of

the plane with multiple fatalities.

       104.    The failure classification system is critically important because it drives whether a

flight control system can rely on a single sensor input or must have two or three. Systems with a

consequence of failure classified as a “major failure” must have a probability of failure less than

one in 100,000. Typically, such systems are allowed to rely on a single input sensor.



                                                 27
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 32 of 91 PageID #:16542




          105.   In contrast, systems classified as “hazardous failure” have more severe

consequences of failure and therefore must have a probability of failure less than one in 10 million.

Systems classified as “hazardous failure” typically must have at least two separate input channels

as a backup in the event one sensor fails.

          106.   With the MCAS classified as a “hazardous failure,” it should have been a fail-safe

design with a redundant back-up system. Instead BOEING misclassified the MCAS as a “major

failure,” allowing it to be triggered by a reading from a single AOA sensor and, once triggered, it

had unlimited authority to pitch the nose of the airplane down.

          107.   As a further result of the misclassification of the MCAS as only a “major failure,”

BOEING did not more rigorously analyze the failure condition in the safety analysis, using Failure

Modes and Effects Analysis (FMEA) and Fault Tree Analysis (FTA), as these are only required

for Hazardous or Catastrophic failure conditions.

          108.   BOEING in fact had a second AOA sensor on the airplane that it could have used

to provide redundancy and safety, and which it is now using in its proposed MCAS software “fix”

after these two fatal accidents, but it chose not to do so during design and certification of the 737

MAX 8 in order to save time and money and to avoid any potential pilot training requirements that

would have conflicted with BOEING’s business plans for the airplane. This is the same flawed

approach BOEING took in its design of the 737 auto-throttle system that led to the 2009 Turkish

Airlines Flight 1591 crash in Amsterdam – reliance on a single sensor input instead of two readily

available inputs. After an accident killed passengers and crew, BOEING quickly issued a software

fix to prevent recurrence. BOEING should have learned from that accident to never try to save

money via single sensor reliance on critical systems, but once again did so on the 737 MAX MCAS

design.



                                                 28
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 33 of 91 PageID #:16543




           109.   As BOEING’s former flight controls engineer, Peter Lemme explained “A

hazardous failure mode depending on a single sensor, I don’t think passes muster.”

           110.   BOEING has repeatedly and intentionally violated this system safety design

principle and egregiously abused its FAA certification designee position to allow it to pass

certification muster, resulting in hundreds of BOEING airplane passenger deaths and injuries over

the years.

           111.   BOEING’s system safety analysis was also deficient because it did not replicate

the specific failure mode that could lead to uncommanded MCAS activation. The functional

hazard assessment validation tests conducted by BOEING did not account for MCAS activation

due to an erroneously high AOA input. As a result, the testing did not include flight deck effects

such as IAS DISAGREE and ALT DISAGREE alerts or stick shaker activation, effects which

would influence the flight crew’s ability to identify and address uncommanded MCAS activation.

These effects were not simulated and were not included in the stabilizer trim safety assessment

report. This means that BOEING included a flight control system capable of activation by a single

sensor failure and did not conduct simulations testing a pilot’s response to that single point of

failure.

           112.   The October 2019 report submitted to the FAA by the Joint Authorities Technical

Review (“JATR”) faulted BOEING for using pilot action as the primary means of mitigating

MCAS hazards instead of eliminating the hazards or providing design features or warnings to

mitigate them. The JATR found this approach was not in accordance with BOEING’s process

instructions for safe design.

           113.   To make matters worse, BOEING knowingly relied on flawed assumptions about

pilot reaction time to a MCAS failure, assuming that pilots would take no more than four seconds

to recognize an erroneous activation of the MCAS and know how to counteract it, despite that the

                                                 29
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 34 of 91 PageID #:16544




fact that pilots were not even informed of the system’s existence. A pilot’s quick reaction time was

vital to the system’s safety because, as BOEING has acknowledged, a “slow” reaction time in

excess of ten seconds would be “catastrophic.” Shockingly, BOEING has admitted that it knew

as early as June 2018 – months before the crash of Lion Air Flight ET 610 – that some pilots would

take greater than 10 seconds to react to a MCAS failure; BOEING knew that there were going to

be some pilots who could not safely respond to a MCAS failure and that the result would be a

catastrophic failure, or a potential loss of the plane with multiple fatalities.

        114.    Despite its knowledge of the catastrophic risk to human life presented by the 737

MAX 8, BOEING consciously chose to subject the public to this risk anyways because it was

financially expedient for BOEING.


        G.      COLLINS AND BOEING CREATED THE FATALLY FLAWED MCAS IN
                VIOLATION OF MANDATED SAFETY PROCESSES

        115.    COLLINS and BOEING were required to comply with United States 14 Code of

Federal Regulations (CFR) 25.1309 which mandates formal safety processes to be

followed. Compliance with CFR 25.1309 is shown by meeting the standards laid out in Society of

Aerospace Engineers (SAE) Aerospace Recommended Practice (“ARP”) ARP4754A, “Guidelines

for Development of Civil Aircraft and Systems”. ARP4754A cites to and incorporates SAE

ARP4761, “Guidelines and Methods for Conducting the Safety Assessment Process on Civil

Airborne Systems and Equipment.” Together, ARP4754A and ARP4761 describe foundational

aircraft and systems development safety rules which must be followed directly or via an identified

equivalent process.

        116.    COLLINS received Flight Control Computer (“FCC”) and MCAS system

requirements from BOEING but failed to perform the ARP4754A-required engineering and

validation processes for Safety Requirements Review, Functional Hazard Assessment (FHA)

                                                   30
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 35 of 91 PageID #:16545




confirmation or Preliminary System Safety Assessment refinement. Performing those activities

would have revealed engineering requirement defects in each of the following areas:

           a. Pilot notification of MCAS activation;

           b. Update of FCC/MCAS operational procedures including feedback to aircraft and
              system safety requirements;

           c. Incorrect usage of redundancy within the dual Angle of Attack (AOA) sensors;

           d. Incorrect application of Built-In-Test to notify pilots of AOA mismatches upon
              power-up and also in continuous background mode;

           e. Non-performance of MCAS disabling upon AOA mismatch;

           f. Incorrect assignment of Development Assurance Level (DAL) “B” instead of DAL
              “A” since MCAS operations could contribute to catastrophic failure;

           g. Insufficient AOA sensor redundancy per the true DAL A;

           h. Insufficient identification and refinement of FCC/MCAS safety-requirements
              associated with all of the above;

           i. Insufficient review of system and software requirements for all of the above per
              ARP4754A and DO-178;

           j. Insufficient feedback of safety-related requirement refinements and questions back
              to BOEING aircraft safety and systems engineers per ARP4754A and DO-178;

           k. Insufficient traceability of safety-requirements to software high-level and software
              low-level requirements per DO-178;

           l. Insufficient design review of FCC/MCAS functionality associated with safety
              requirements;

           m. Insufficient functional and robustness testing of FCC/MCAS functionality
              including safety-related requirements; and

           n. Insufficient Software Quality Assurance audits of COLLINS’ software
              requirement definition, traceability, software design, and software testing activities
              including non-compliance of DO-178 transition criteria.


       117.    In addition to its failure to conduct federally mandated safety processes, COLLINS

also outsourced significant work on the MCAS software to India, specifically to Chennai and

Bangalore. The standard of work completed in India on the MCAS software did not meet United

States aviation avionics software standards.
                                                31
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 36 of 91 PageID #:16546




       118.    COLLINS and BOEING’s reckless failure to follow prescribed processes and

comply with regulatory requirements resulted in the inclusion of defective and improperly

integrated software which were substantial factors in the resulting crashes.

       H.      BOEING REJECTED MULTIPLE OPTIONS TO MAKE ITS AIRPLANE
               SAFER

       119.    Despite the MCAS’ glaring flaws, BOEING had available safety features that

could mitigate the risk of the AOA sensor failing and causing an uncontrolled dive, but consciously

chose to make these safety features available only as optional add-ons for airlines and at extra

charges.

       120.    One such feature is an angle of attack indicator, which would display to the pilots

the real-time data from both AOA sensors, providing valuable safety information to the pilots.

Without this upgrade, pilots do not have a reading of what the AOA is registering, making it more

difficult to identify an AOA malfunction. The information provided by the Angle of Attack

Indicator, if purchased and installed, would assist pilots in diagnosing why a BOEING 737 MAX

8's MCAS was erroneously pushing the airplane down toward the ground and would speed the

pilot’s reaction time to a MCAS created flight emergency.

       121.    Another safety feature is called a Disagree Light. The 737 MAX 8 comes outfitted

with two AOA sensors on either side of the airplane’s nose, but the MCAS only takes readings

from one sensor on any given flight, leaving the system vulnerable to a single point of failure.

Upgrades to the MCAS software coupled with the installation of a Disagree Light in the cockpit

would alert pilots if the two AOA sensors register readings at odds with the other. The Disagree

Light had been standard equipment on prior BOEING 737 models; BOEING could have made it

active in every BOEING 737 MAX 8 airplane for little or no cost, but it chose not to. The Disagree

Light would have provided important information to the pilots of Ethiopian Airlines Flight 302


                                                32
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 37 of 91 PageID #:16547




and may have helped them diagnose the AOA sensor / MCAS problem quicker than they did on

the flight.

        122.   These safety features are critical and cost almost nothing for the airlines to install.

        123.   BOEING designed the MCAS so that it would force the airplane’s nose down even

when the two AOA readings are materially out-of-sync and so that the system would even accept

a completely implausible AOA reading, like the 74.5° nose up that was the erroneous reading of

the AOA sensor on Ethiopian Airlines Flight 302. BOEING could and should have programmed

MCAS so that it would turn off in the event that the two AOA readings materially conflict with

one another.

        124.   Despite the potential for the AOA sensor failing and wrongfully activating the

MCAS to force the plane downward, BOEING did not install the AOA indicator or disagree light

as standard. Instead, BOEING charges a premium for these essential safety features as “optional”

additions.

        125.   To make matters worse, BOEING knew as far back as 2017 that the AOA disagree

alert on airplanes it delivered to airlines was erroneously non-functioning on airplanes in which

the AOA indicator option had not been purchased. In a statement issued by BOEING on April 29,

2019, BOEING stated that “[t]he disagree alert was intended to be a standard, standalone feature

on MAX airplanes. However, the disagree alert was not operable on all airplanes because the

feature was not activated as intended.” BOEING went on to say that “[u]nless an airline opted for

the angle of attack indicator, the disagree alert was not operable.”

        126.   After learning that the disagree alert was not functioning as intended, BOEING

consciously chose not to immediately fix the problem or alert the airlines. Instead, BOEING

concluded that “the existing functionality was acceptable until the alert and the indicator could be



                                                 33
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 38 of 91 PageID #:16548




delinked in the next planned display system software update.” BOEING decided it would wait

until 2020 to fix the problem; again, placing profit over safety.

        127.    Thus, the pilots of Flight 302 and 610 did not have the benefit of the disagree alert

to inform them that an AOA sensor was communicating erroneous data to the MCAS and causing

the plane to pitch its nose down. This was particularly important as the activation of the aircraft’s

stick shaker and the non-activation of the disagree alert would send the pilots conflicting messages.

Had such an alert been operational, it would have assisted the pilots in identifying and correcting

the problem caused by the faulty AOA sensor and MCAS and would have afforded the pilots

critical time to avert a crash.

        128.    In the case of the Lion Air Flight JT 610, the two AOA sensor readings were already

widely divergent on the ground, prior to takeoff. Had the AOA Disagree Alert been functioning,

it would have been immediately activated and it is likely the airplane would never have taken off,

saving all onboard.

        129.    BOEING reportedly also considered, and rejected, additional safety features which

may have helped to prevent both crashes. In his internal ethics complaint filed after the crash of

Flight ET 302, BOEING engineer Curtis Ewbank detailed how, as far back as 2014, safety

upgrades for the MAX were proposed but rejected by management due to cost, the potential impact

on pilot training, and production delays.

        130.    One of these safety upgrades included a “synthetic airspeed” system, a variant of

which was already in use on BOEING’s 787 Dreamliner. The synthetic airspeed system may have

been able to detect the false AOA sensor readings and prevented the MCAS from activating.

Implementation of this safety system in the MAX was rejected by management on three separate

occasions.



                                                 34
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 39 of 91 PageID #:16549




       131.    Another safety feature BOEING considered including in the 737 MAX 8 was the

flight-crew alerting system called Engine-Indicating and Crew-Alerting System (“EICAS”).

EICAS integrates all engine and airplane systems indicators and displays them in a clear manner

to pilots along with crew alerts organized into an unambiguous hierarchy. If implemented, this

system would have been able to assist the pilots of Flight 610 and Flight 302 by more clearly

presenting the sensor and systems malfunctions. EICAS would have allowed the embattled pilots

more options to turn off distracting and contradictory alarms that added to their workload during

their struggle with the MCAS. BOEING rejected the inclusion of this safety system due to overall

cost despite the fact that EICAS is industry standard and included on all BOEING airplane models

other than the 737.

       132.    BOEING’s failure to include adequate cockpit alerts, as required by 14 CFR §

25.1322, was noted by a NTSB report released in September 2019. In this report, the NTSB

concluded that during both MAX crashes, when faced with multiple alerts and indications, “the

crews lacked tools to identify the most effective response.”

       133.    Due to its widespread acceptance, FAA’s regulations on cockpit alerts, detailed in

14 CFR § 25.1322, are closely aligned with the capabilities of the EICAS system. If it did not wish

to include EICAS in the 737 MAX 8, BOEING could have applied for an exemption from the

regulations. However, such an exemption would have required a public notice in the Federal

Register and an opportunity for interested parties or the general public to comment. Instead of an

exemption, BOEING sought an exception from the regulations. This exception did not require the

same public noticing, allowing BOEING to further conceal its actions in circumventing safety

requirements for its airplanes.




                                                35
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 40 of 91 PageID #:16550




       I.      BOEING MISREPRESENTED ITS AIRPLANE TO PILOTS AND
               AIRLINES, DOWNPLAYING THE NEED FOR ESSENTIAL TRAINING

       134.    With the 737 MAX 8 certified by the FAA, BOEING began delivering airplanes

all over the world starting in May 2017. The 737 MAX 8 was an incredibly popular and profitable

airplane for BOEING.

       135.    As BOEING had intended, pilots transitioning from the 737NG to the 737 MAX 8

were not required by the FAA to receive extensive training on the 737 MAX 8 because it obtained

the same “type rating” as early 737 models. This was a primary selling point for the MAX as it

was presented to airlines. On its website, BOEING represented to airlines that “as you build your

737 MAX fleet, millions of dollars will be saved because of its commonality with the Next-

Generation 737.”

       136.    BOEING’s CEO, Dennis Muilenburg, has admitted that minimizing training was

an objective in the design of the 737 MAX 8 to bring it to market faster:

       “Part of what we wanted to accomplish was seamless training and introduction for our
       customers, so we purposely designed the airplane to behave in the same way. So even
       though it’s a different airplane design, the control laws that fly the airplane are designed to
       make the airplane behave the same way in the hands of the pilot.”

       137.    Due to BOEING’s representations regarding the MAX’s commonality with the

737NG, pilots have reported that they were given just 56 minutes of training on an iPad about the

differences between the new BOEING MAX planes and the older 737s. The MCAS system was

not discussed during this training.

       138.    With simulators for the new airplane unavailable at the time 737 MAX 8 was

pressed into service, pilots with United Airlines put together their own 13-page guide to the 737

MAX, but relying on BOEING’s misleading representations, even this guide failed to mention the

MCAS, leaving pilots unprepared to deal with a sudden and unexpected dive by the automated

systems in the airplane.

                                                 36
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 41 of 91 PageID #:16551




       139.    American Airlines pilot union representative and 737 pilot, Dennis Tajer,

explained: “When you find out that there are systems on it that are wildly different that affect the

performance of the aircraft, having a simulator is part of a safety culture… It can be the difference

between a safe, recoverable flight and one that makes the newspapers.”

       140.    The pilots of the 737 MAX 8 were left unaware of the MCAS because BOEING

persuaded the FAA to remove any mention of the MCAS from the aircraft’s flight manual.

       141.    BOEING’s chief technical pilot, Mark Forkner, wrote to the FAA, stating:

       “Are you OK with us removing all reference to MCAS from the FCOM (Flight
       Crew Operating Manual) and the training as we discussed, as it’s completely
       transparent to the flight crew and only operates WAY outside of the normal
       operating envelope.”

       142.    BOEING’s removal of a description of the MCAS’ functionality from the FCOM

deprived the FAA Flight Standardization Board (FSB) of the opportunity to adequately assess

training needs for MAX pilots.


       J.      LION AIR FLIGHT JT 610 CRASHES AFTER PILOTS EXPERIENCE A
               FLIGHT CONTROL ISSUE

       143.    On October 29, 2018, Lion Air flight JT 610 (“Flight 610”) departed Jakarta,

Indonesia. Shortly after takeoff, the pilots complained of flight control issues as the plane

repeatedly pitched down despite the pilots’ desperate efforts to bring the nose back up. The pilots

reported unreliable airspeed and altitude readings. In the audio recordings from the cockpit, the

rattle of a stick shaker can be heard, a device used to alert pilots of a potential stall, which can

occur when a plane ascends too quickly.

       144.    The pilots requested permission to return to Jakarta, which was granted, but the

plane did not return. Satellite data showed the plane rising and falling repeatedly – more than 20

times – as the pilots struggled to wrest control back from the automated systems. Within just 12

minutes of taking off, Flight 610 crashed into the Java Sea, killing all 189 people onboard.
                                                 37
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 42 of 91 PageID #:16552




       145.     The cockpit voice recording recovered from the wreckage revealed that while the

plane danced perilously across the sky, one of the pilots flipped through a technical manual in an

attempt to identify the problem while the other pilot prayed. The pilots appeared unaware of the

MCAS and its potential role in overriding their manual controls. As a result of BOEING’s

purposeful actions there was nothing in the technical manual that would explain to the pilots why

the airplane was fighting their efforts to prevent the airplane from crashing.

       146.        Preliminary analysis of the crash and data obtained from the plane’s flight data

recorder (FDR) show that one of the AOA sensors produced a reading that was at least 20 degrees

different from the other AOA sensor when the airplane taxied, took off and began its climb. This

strongly suggests that a malfunction in the AOA sensor feed erroneous pitch information to the

MCAS triggered an unwarranted activation of the MCAS system at low altitudes, causing the

plane’s nose to pitch down and the airplane to crash into the Java Sea.

       K.       DEFENDANTS RECKLESSLY FAILED TO TAKE NECESSARY
                ACTION IN THE WAKE OF THE LION AIR CRASH

              i.      Defendants Knew A Faulty AOA Sensor and Defective MCAS Were
                      Responsible for the Crash of Flight 610

       147.     Following the tragic crash of Flight 610, Defendants knew or, at a minimum had

every reason to suspect, that malfunctions in the AOA sensor and MCAS may have been

responsible. This is clear from the flight path of Flight 610 which suggested that the malfunctioning

AOA sensor, MCAS, and nose-down commands were factors in the crash:




                                                  38
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 43 of 91 PageID #:16553




       148.    On November 6, 2018, BOEING issued a Flight Crew Operations Manual

(“FCOM”) Bulletin referencing “an AOA failure condition” and uncommanded “nose down

stabilizer trim movement.”

       149.    The FAA issued an Emergency Airworthiness Directive (“AD”) on November 7,

2018 identifying the potential danger presented by the flight control system, but not providing

clear instruction on what pilots should do in the event of an AOA failure:

        “This AD was prompted by analysis performed by the manufacturer showing that
       if an erroneously high single angle of attack (AOA) sensor input is received by the
       flight control system, there is a potential for repeated nose-down trim commands
       of the horizontal stabilizer. We are issuing this AD to address this potential
       resulting nose-down trim, which could cause the flight crew to have difficulty
       controlling the airplane, and lead to excessive nose-down altitude, significant
       altitude loss, and possible impact with terrain.”

       150.    Neither BOEING’s FCOM Bulletin nor the FAA’s Airworthiness Directive

referenced the MCAS or the role it played in the Lion Air crash.

       151.    Compounding this omission, the risk of an AOA sensor failing again and triggering

the wrongful activation of the MCAS was a foreseeable event. The FAA received more than 200

incident reports since 2004 of AOA sensors failing or needing to be repaired, many of them in
                                                39
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 44 of 91 PageID #:16554




BOEING airplanes. These failures included the AOA sensors being frozen, improperly installed,

struck by lightning or hit by flying birds.

       152.      BOEING issued the Airworthiness Directive and began investigating a software

patch to address the issue but did not insist on further training of pilots to deal with the defective

AOA sensor or MCAS software. BOEING also covered up the significance of the threat presented

by the MCAS with the FAA, government regulators, and the public, and did not call for any

aggressive action to prevent further incidents.

              ii.      BOEING Misrepresented the Nature of the MCAS Failure and How It Would
                       Be Perceived by Pilots

       153.     On November 13, 2018, CEO Dennis Muilenburg was interviewed on Fox Business

Network. Muilenburg stated:

       “There are new systems on the airplanes that are designed to take advantage of the
       capabilities of the airplane and provide control capability and high angle-of-attack
       conditions and those systems operate properly. And again, in certain failure
       modes if there’s an inaccurate angle-of-attack sensor feeding information to
       the airplane, there’s a procedure to handle that. And so, again, as part of the
       investigation process we’re going to make sure we fully understand that. We’re
       going to make sure that we’re providing all the information necessary and
       appropriate training, and go back to the core value here … that the airplane is
       safe, we know how to fly it safely, and we’re very confident.”

       154.         Despite its CEO’s representations, BOEING’s MCAS system did not “operate

properly” and BOEING did not act promptly to ensure that all necessary information and

appropriate training was provided. BOEING has maintained that the failure of the MCAS could

be handled in the same way as a standard “stabilizer runaway,” a malfunction which occurs when

the Trimmable Horizontal Stabilizer (THS) on the airplane tail fails to stop at the selected position

and continues to deflect up or down.

       155.         BOEING’s characterization that MCAS as a “stabilizer runaway” is wrong and

misleading because the MCAS failure does not behave like a stabilizer runaway. First, with a

stabilizer runaway, there is continuous uncommanded movement of the horizontal stabilizer. In
                                                  40
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 45 of 91 PageID #:16555




contrast, the movement of the horizontal stabilizer is not continuous in a MCAS created

emergency, but rather repeated: pilots are able to counter the nose down movement with the

electric stab trim switch, only to have the MCAS move the tail once again. Second, the MCAS

alters the control column response to the stabilizer movement. Pulling back on the column

normally interrupts any stabilizer nose-down movement, but with MCAS operating that control

column function is disabled and the pilots cannot counteract the malfunctioning computer systems.

       156.    BOEING’s attempts to deflect blame onto purportedly poorly trained pilots

wrongfully minimized and covered up BOEING’s responsibility for these crashes in order to keep

the planes flying. It is foreseeable that pilots would be confused by MCAS’ control over the 737

MAX 8 as the system’s nose-down commands were materially different from a common stabilizer

problem and because pilots were not told the MCAS existed or how it functioned. When seconds

matter, the confusion caused by BOEING’s defective and unsafe design, and failure to inform

pilots, was the difference between life and death.

       157.    Furthermore, BOEING should have anticipated an AOA sensor failure causing

several aircraft level effects. Over the last 17 years in the BOEING 737 fleet alone, there were 25

events of stick shaker activation during or shortly after takeoff. It was foreseeable that the 737

MAX 8 could experience an AOA sensor failure with stick shaker activation, airspeed and altitude

disagreements, and MCAS operation.

       158.    Both before and after the Lion Air crash, several pilots anonymously submitted

complaints on the Aviation Safety Reporting System (“ASRS”) which described similar flight

control issues and unanticipated dives with 737 MAX 8 airplanes. One such report submitted by a

pilot in November 2018 – after the Lion Air crash and before the Ethiopian Airlines crash –

describes the pilot’s reaction to learning of the MCAS system:



                                                41
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 46 of 91 PageID #:16556




          “I think it is unconscionable that a manufacturer, the FAA, and the airlines
          would have pilots flying an airplane without adequately training, or even
          providing available resources and sufficient documentation to understand the
          highly complex systems that differentiate this aircraft from prior models. The
          fact that this airplane requires such jury rigging to fly is a red flag. Now we know
          the systems employed are error prone–even if the pilots aren’t sure what those
          systems are, what redundancies are in place, and failure modes.

          I am left to wonder: what else don’t I know? The Flight Manual is inadequate
          and almost criminally insufficient. All airlines that operate the MAX must insist
          that Boeing incorporate ALL systems in their manuals.”

          159.      BOEING’s reckless representation that pilots merely needed to follow the

stabilizer runaway procedure only served to conceal the 737 MAX 8’s defects and the true

nature of an MCAS failure, deceiving pilots, airlines, and the public into thinking that

additional safety processes or training were unnecessary.

                 iii.   BOEING Misled Airlines and Pilots About the Dangers of the 737 MAX 8

          160.      During a November 27, 2018 meeting between BOEING senior management and

pilots’ union representatives in Texas, BOEING disclosed that it was planning to make software

changes to the MAX. At this meeting Mike Sinnett, BOEING’s vice president of product strategy

and development, describe the updates as “flight-critical software.” BOEING felt the update was

so urgent that they did not want to wait for the normal six-month certification process or the 90-

day public comment period. Instead, BOEING wanted it done in six weeks. More than sixteen

weeks later, at the time of the crash of Flight 302, BOEING still had not implemented this software

update.

          161.      At this same meeting, Mr. Sinnett minimized the problems with the MAX’s

aerodynamics and the role of the MCAS. Sinnett described the MCAS as a MAX “control law”

that helps it behave the same way as the 737NG when “flying a stall.” Putting comparisons to the

737NG aside, Sinnett says: “If we had not put the MCAS in, as you get up to the higher angles of

attack, you would almost feel like you’re pushing because the amount of displacement it took to

                                                   42
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 47 of 91 PageID #:16557




move the nose at the same rate would be much less. And so the nose would start – you’d get a

perception of the nose pitching up on you.” He later adds: “So if you were going to shoot for, you

know, a two-G pullout and we didn’t have MCAS in there and angle of attack got high, there’s a

really good chance the airplane could dig in and go three, three-and-a-half, four G’s. Well, the

MCAS puts that load in there to prevent you from doing that. So, actually, MCAS is going to help

you maneuver.”

       162.    However, on September 19, 2019, the NTSB released a report titled: “Assumptions

Used in the Safety Assessment Process and the Effects of Multiple Alerts and Indications on Pilot

Performance.” In its report, the NTSB stated that “the addition of the LEAP-1B engine and

associated nacelle changes produced an ANU [Aircraft Nose Up] pitching moment when the

airplane was operating at high AOA and mid Mach numbers… the MCAS function was [later]

expanded to low Mach numbers.” The ANU pitching moment was clearly substantial, based off

the extensive stabilizer authority BOEING gave to MCAS, yet Mr. Sinnett downplayed it as a

mere “perception.” Additionally, Sinnett misrepresented even the handling characteristics of a 737

MAX 8 without MCAS activated, emphasizing light control column forces at high AOA, when

the NTSB report shows that the ANU pitching moment could occur without any control column

command.

       163.    In addition to the misleading statements made to the pilots’ union, BOEING

provided assurances to airlines after the crash of Flight 610 that the 737 MAX 8 was safe and that

no additional pilot training was necessary. BOEING understood that public confidence in the 737

MAX 8 would be shaken if airlines began cancelling flights or grounding the airplane. With that

in mind, it was imperative to BOEING that it convince airlines that the 737 MAX 8 was safe and

that the problems leading to the crash of Flight 610 were being addressed. BOEING’s

representations gave airlines a false sense of security about the airplane’s safety and avoided

                                               43
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 48 of 91 PageID #:16558




grounding of the 737 MAX 8. This in turn provided a false sense of security to the flying public

that the problem had been addressed and that the airplane was safe to fly.

                 iv.      Defendants Misled the Public Regarding Software Updates and Training

          164.     After the crash of Lion Air, BOEING quietly began to make design changes to the

737 MAX 8's automated flight control system, which it planned to implement by way of an MCAS

“software update.” Following the crash of Flight 302, BOEING confirmed that it had for several

months, in BOEING words, “been developing a flight control software enhancement for the 737

MAX, designed to make an already safe aircraft even safer.”

          165.         According to BOEING, the MCAS software update was developed “to provide

additional layers of protection if the AOA sensors provide erroneous data.” This statement is

misleading because it suggests that the aircraft already came equipped with layers of protection to

prevent erroneous activation of the MCAS based upon erroneous AOA sensor data, and this was

not the case.

          166.         The MCAS software update that BOEING was working on, even as BOEING

maintained that the BOEING 737 MAX 8 was completely safe, was advertised to include, among

others:

             a. MCAS AOA Sensor Enhancements – The flight control system will now compare
                inputs from both AOA sensors. If the sensors disagree by 5.5 degrees or more with
                the flaps up, MCAS will not activate and an indicator on the flight deck display (the
                “disagree alert”) will alert the pilots to the discrepancy;

             b. MCAS Activation Enhancements – If MCAS is activated in abnormal conditions
                it will only provide one input for each elevated AOA event meaning that it will not
                repeatedly activate and fight the pilots for control of the airplane; and

             c. MCAS Command Limit – MCAS can never command more stabilizer input than
                can be counteracted by the flight crew pulling back on the control column. The
                pilots will always have the ability to override MCAS and manually control the
                airplane.




                                                    44
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 49 of 91 PageID #:16559




       167.    On January 21, 2019, BOEING submitted to the FAA the proposed software

enhancement for the MCAS. This software update was not implemented before the crash of Flight

302 a month and a half later.

       168.    A few days after the “enhancement” was provided to the FAA, on January 25, 2019,

COLLINS issued a software update to 737 MAX 8 flight-control systems designed to change

MCAS functionality to improve its safety “when flap position failures are detected,” according to

a notice BOEING sent customers about the changes. COLLINS failed to advise regulators of the

dangers related to the software problem and attempted to represent that the update was a “standard

service bulletin” to the 737 MAX 8, further lulling operators into the belief that there was no defect

with the MCAS system.

       169.    In addition to a MCAS software fix, BOEING proposed as part of its fix that pilots

already rated to fly prior BOEING 737 models should be required to undergo additional computer-

based training and manual review before being allowed to fly the 737 MAX 8.

       170.    BOEING proposed this additional training as part of its eventual fix while, at the

very same time, claiming that additional training on the 737 MAX 8 was not necessary in the

interim. BOEING’s rationale was that the training was designed to merely provide pilots with an

“enhanced” understanding of the 737 MAX 8 Speed Trim System, including the MCAS function,

associated existing crew procedures, and related software changes.

       171.    BOEING describes the new training and review program as “enhanced,” but failed

to acknowledge that the previous self-guided computer training program given to the pilots of 737

MAX 8’s did not include sufficient or effective information and training on the MCAS. BOEING

knew or should have known that the existing procedure BOEING identified to deal with a MCAS

failure – the stabilizer runaway procedure – was dangerously inadequate to deal with a MCAS



                                                 45
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 50 of 91 PageID #:16560




failure caused by an erroneous AOA sensor input and the extreme load forces the MCAS can

generate on the horizontal stabilizer.

       172.    During this crucial time period after the crash of Flight 610 and before the crash of

Flight 302, Defendants knew that 737 MAX 8 was aerodynamically unstable, the MCAS was

defective, the training provided to pilots was inadequate, and knew that any updates or fixes would

take time to evaluate and implement. With this knowledge, and the knowledge of the deadly risk

of harm the 737 MAX 8 presented to passengers, pilots, crew, and the public at large from

imperiled airplanes flying overhead, Defendants should have immediately called for grounding of

the airplane until software updates and training protocols could be put into place. Failing that, at a

minimum, Defendants should have fully and publicly disclosed the functionality of the MCAS so

that airlines, pilots, and regulators could assess the danger presented and take appropriate action.

       173.    Instead, rather than grounding the BOEING 737 MAX 8 until it was fixed and

made safe, Defendants consciously chose to prioritize profits over passenger safety, keeping the

BOEING 737 MAX 8 airplane in service after the Lion Air crash, and intentionally misleading

the FAA, airlines, passengers, and the public into believing the airplane was safe and airworthy

without these necessary changes.


       L.      BOEING CONVINCED THE FAA NOT TO ADDRESS THE SERIOUS
               SAFETY RISK THEY KNEW EXISTED AFTER THE LION AIR FLIGHT
               610 CRASH

       174.    BOEING pressured the FAA into going along with BOEING’s scheme to

downplay the clear and present danger to the public presented by BOEING’s dangerous 737 MAX

8 after the Lion Air crash. BOEING manipulated the information given to the FAA, lawmakers,

and others to convince the federal government to let the 737 MAX 8 keep flying, only to crash

again. The FAA acquiesced in this plan, at least in part, due to BOEING’s campaign to amass


                                                 46
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 51 of 91 PageID #:16561




power and influence in Washington D.C. BOEING led the FAA to abdicate its oversight

responsibilities which enabled BOEING’s unchecked reckless conduct.

       175.     The improper relationship between the FAA and BOEING had been deliberately

cultivated by present and former BOEING executives and is evident by the numerous connections

BOEING shares with the federal government. After Lion Air Flight 610 crashed and at the very

moment that the FAA should have been providing adequate, transparent, and sufficient public

safety advisories and warnings regarding the 737 MAX 8, former BOEING executive, Patrick

Shanahan, was elevated to Acting Secretary of Defense. Following her resignation from the post

of United States Ambassador to the United Nations, Nikki Haley, joined BOEING’s board of

directors. And BOEING reportedly donated $1 million to the President of the United States’ 2017

inauguration.

       176.     BOEING’s CEO even personally called the President following the deadly Flight

610 and Flight 302 crashes to advocate against the grounding of the 737 MAX.

       177.     Just two days after the crash of Lion Air Flight 610, the FAA completed an internal

analysis of the safety of the 737 MAX 8 called a Transport Airplane Risk Assessment

Methodology (TARAM).

       178.     The analysis showed that underlying risks from the MCAS design were

unacceptably high without FAA action, that they exceeded internal FAA safety standards, and that

the likelihood of another emergency or even accident was over the tolerable threshold. However,

instead of mandating immediate equipment changes, inspections, or training, or grounding the

airplane, BOEING had the FAA merely issue an Emergency Airworthiness Directive that, like

BOEING’s public statement, simply reminded pilots of an existing emergency procedure. Neither

BOEING nor the FAA explained how the dangerous MCAS design, that exceeded the agency’s

standards, was allowed to be implemented in the 737 MAX 8.

                                                47
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 52 of 91 PageID #:16562




          179.   An FAA spokesman acknowledged that the FAA’s approach “wasn’t removing the

risk,” but permitted BOEING 10 months to implement a software update anyways while letting

the airplanes continue to fly. Even after the Lion Air crash, BOEING sidelined the FAA, mislead

the government, and prevented any effective measures that would address the safety of the 737

MAX 8. BOEING’s reaction to the first crash proved to be massively fatal.


          M.     MOTIVATED BY GREED, DEFENDANTS REFUSED TO ACT IN
                 WILLFUL DISREGARD AND RECKLESS INDIFFERENCE TO THE
                 LIVES OF OTHERS

          180.   Shortly after Flight 610 crashed, Defendants knew that hundreds of 737 MAX 8

airplanes were still in use carrying passengers all over the globe, which presented a substantial risk

that a similar incident could occur without appropriate and immediate intervention.

          181.   On or about November 15, 2018, BOEING delivered the newly manufactured

Flight 302 airplane to Ethiopian Airlines with full awareness that it would be used by said airline

for commercial operations carrying hundreds of passengers, and the subject flight was one such

flight.

          182.   BOEING delivered the Flight 302 airplane after Lion Air had crashed, with the

knowledge of problems with the MCAS systems and defects in the 737 MAX 8, and when it could

have – and should have – elected to ground the 737 MAX 8.

          183.   Instead of taking more aggressive action protect public safety, BOEING kept a

keen eye on the record revenue the 737 MAX 8 was generating and the backlog of orders it had

yet to fill. Just a few months after sharing condolences for the victims of Lion Air Flight 610,

BOEING’s twitter account posted the following:




                                                 48
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 53 of 91 PageID #:16563




       184.    BOEING realized its record-breaking revenue by prioritizing profitability and

share price to the detriment of safety throughout the development, certification, and production of

the 737 MAX 8:

           a. From the first quarter of 2013 through the first quarter of 2019, BOEING paid out
              $17.4 billion in dividends and spent an additional $43.1 billion on buybacks, equal
              to a further 104 percent of profits.

           b. The company’s revenue in 2018 was $101.1 billion. According to BOEING’s 10-
              Q for the quarter ending March 31, 2019, BOEING possessed $120.209 billion in
              assets and only $83.615 billion in liabilities. BOEING’s market capitalization hit
              a high of nearly $249 billion in 2019.

           c. BOEING made $10.460 billion in profits in 2018, but on December 17, 2018, less
              than two months after the Lion Air crash, the board authorized another $20 billion
              for stock buyback program to boost the company’s stock price and its executives’
              compensation through stock options. As a result, BOEING’s stock price jumped
              by 31% between December 17 and March 8, 2019, two days before the Ethiopian
              Airlines crash.

           d. From 2015 through 2018, BOEING’s chairman and chief executive officer Dennis
              Muilenburg was paid $95.9 million including salary and stock; in 2018, the year of
              the Lion Air crash, Mr. Muilenburg received $23,400,000 in compensation,
              including a $13,000,000 bonus.

       185.    In addition to BOEING, following the Lion Air crash defendants ROSEMOUNT

and COLLINS should have been aware that their AOA sensors and MCAS software, respectively,

                                                49
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 54 of 91 PageID #:16564




had malfunctioned and caused Flight 610 to crash. Despite having this knowledge, as well as the

knowledge of the more than 200 AOA sensor failures since 2004 and the ASRS complaints noting

unintended activation of MCAS, neither ROSEMOUNT nor COLLINS sounded the alarm and

alerted the public to danger presented by the 737 MAX 8.

       186.    ROSEMOUNT and COLLINS stayed quiet because, as BOEING suppliers, they

had a vested financial interest in BOEING continuing to roll out 737 MAX 8’s at its production

facilities unabated. The grounding of the 737 MAX 8 would jeopardize their own bottom line so

ROSEMOUNT and COLLINS remained silent as to the obvious dangers presented by the MAX

and its integration of their products.

       187.    Furthermore, at the time of the crash of Flight 610, both ROSEMOUNT and

COLLINS were subsidiaries of United Technologies Corporation (“UTC”), a multinational

conglomerate headquartered in Farmington, Connecticut. Due to their common relationship with

UTC, ROSEMOUNT and COLLINS did not want to cause harm to the other’s bottom line.

COLLINS knew ROSEMOUNT’s AOA sensors were defective and unreliable just as

ROSEMOUNT knew COLLINS’ reliance on a single sensor input for the MCAS was

dangerously flawed, and yet, neither company could point the finger at the other, or lobby

BOEING to change suppliers, for fear of harming the financial interests of their common parent

company and, by extension, their own financial interests. Thus, BOEING, ROSEMOUNT, and

COLLINS shared a common objective in falsely maintaining that the 737 MAX 8 was safe and

keeping the aircraft in production.

       188.    Defendants chose not to respond to the Flight 610 crash with the appropriate degree

of urgency or with appropriate safety steps because it feared doing so would result in financial loss

if airlines grounded the 737 MAX 8, cancelled orders, or had to retrain pilots. Instead, motivated

by greed, Defendants downplayed the danger presented by the defective and dangerous airplane,

                                                 50
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 55 of 91 PageID #:16565




creating a false sense of security, ensuring that the 737 MAX 8 would still fly, and risking the lives

of pilots, crews, and passengers.


       N.      ETHIOPIAN AIRLINES FLIGHT 302 CRASHES KILLING ALL 157
               PEOPLE ON BOARD

       189.    At 05:38 UTC, Ethiopian Airlines Flight ET 302, took off from Addis Ababa Bole

International Airport bound to Nairobi, Kenya Jomo Kenyatta International Airport. Six minutes

later, at 5:44 UTC, the airplane crashed 28 nautical miles southeast of Addis Ababa near Ejere

village. There were 157 passengers and crew on board. All were killed, and the airplane was

destroyed.




       190.    Just one minute into the flight the Captain, Yared Getachew, reported that the crew

was having flight-control problems. The MCAS then kicked in and pushed the nose of the airplane

down for nine seconds. Instead of climbing, the airplane descended slightly. Audible warnings —

“Don’t Sink” — sounded in the cockpit. The pilots fought to turn the nose of the plane up, and

briefly they were able to resume climbing. The MCAS system pushed the nose down again,

triggering more squawks of “Don’t Sink” from the plane’s ground-proximity warning system. The

pilots then flipped two switches and disconnected the electric trim motor, then tried to regain

control. They asked to return to the airport but were continuing to struggle getting the airplane to

gain altitude. Power to controls was returned. The MCAS engaged again, pushing the plane into a


                                                 51
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 56 of 91 PageID #:16566




nose dive. Thirty seconds later the cockpit voice recording ended, the plane crashed, and all 157

people on board were killed. The airplane’s impact created a crater 30 meters deep.

       191.    According to a preliminary report issued by the Ethiopian Aircraft Accident

Investigation Bureau, the following is what occurred, minute by minute.

       192.    At 05:38:44, shortly after liftoff, the left and right recorded AOA values deviated.

The left AOA decreased to 11.1 degrees then increased to 35.7 degrees while the value of the right

AOA indicated 14.94 degrees. Then the left AOA value reached 74.5 degrees in ¾ seconds while

the right AOA reached a maximum value of 15.3 degrees. At this time, the left stick shaker

activated and remained active until near the end of the recording. Also, the airspeed, altitude and

flight director pitch bar values from the left side noted deviating from the corresponding right side

values. The left side values were lower than the right side values until near the end of the recording.

       193.    At 05:38:43 and about 50 ft radio altitude, the flight director roll mode changed to

LNAV. At 05:38:46 and about 200 ft radio altitude, the Master Caution parameter changed state.

The First Officer called out Master Caution Anti-Ice on CVR. Four seconds later, the recorded

Left AOA Heat parameter changed state.

       194.    At 05:38:58 and about 400 ft radio altitude, the flight director pitch mode changed

to VNAV SPEED and the Captain called out “Command” (standard call out for autopilot

engagement) and an autopilot warning is recorded. At 05:39:00, the Captain called out

“Command”. At 05:39:01 and about 630 ft radio altitude, a second autopilot warning is recorded.

       195.    At 05:39:06, the Captain advised the First-Officer to contact radar and the First

Officer reported SHALA 2A departure crossing 8400 ft and climbing FL 320. Between liftoff and

1000 ft above ground level (AGL), the pitch trim position moved between 4.9 and 5.9 units in

response to manual electric trim inputs. At 1000 ft AGL, the pitch trim position was at 5.6 units.

At 05:39:22 and about 1,000 feet the left autopilot (AP) was engaged (it disengaged about 33

                                                  52
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 57 of 91 PageID #:16567




seconds later), the flaps were retracted and the pitch trim position decreased to 4.6 units. Six

seconds after the autopilot engagement, there were small amplitude roll oscillations accompanied

by lateral acceleration, rudder oscillations and slight heading changes. These oscillations continued

also after the autopilot was disengaged. At 05:39:29, radar controller identified ET-302 and

instructed to climb FL 340 and when able right turns direct to RUDOL and the First-Officer

acknowledged.

       196.    At 05:39:42, Level Change mode was engaged. The selected altitude was 32000 ft.

Shortly after the mode change, the selected airspeed was set to 238 kt.

       197.    At 05:39:45, the Captain requested flaps up and the First-Officer acknowledged.

One second later, the flap handle moved from 5 to 0 degrees and flaps retraction began. At

05:39:50, the selected heading started to change from 072 to 197 degrees and at the same time the

Captain asked the First-Officer to request to maintain runway heading.

       198.    At 05:39:55, Autopilot disengaged, at 05:39:57, the Captain advised the First-

Officer to request to maintain runway heading and that they were having flight control problems.

At 05:40:00 shortly after the autopilot disengaged, the FDR recorded an automatic aircraft nose

down (AND) activated for 9.0 seconds and pitch trim moved from 4.60 to 2.1 units. The climb

was arrested and the airplane descended slightly.

       199.    At 05:40:03 the Ground Proximity Warning System (GPWS) “DON’T SINK”

alerts occurred. At 05:40:05, the First-Officer reported to ATC that they were unable to maintain

SHALA 1A and requested runway heading which was approved by ATC.

       200.    At 05:40:06, left and right flap position reached a recorded value of 0.019 degrees

which remained until the end of the recording. The column moved aft and a positive climb was re-

established during the automatic AND motion. At 05:40:12, approximately three seconds after

AND stabilizer motion ends, electric trim (from pilot activated switches on the yoke) in the Aircraft

                                                 53
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 58 of 91 PageID #:16568




nose up (ANU) direction is recorded on the DFDR and the stabilizer moved in the ANU direction

to 2.4 units. The Aircraft pitch attitude remained about the same as the back pressure on the column

increased.

       201.    At 05:40:20, approximately five seconds after the end of the ANU stabilizer

motion, a second instance of automatic AND stabilizer trim occurred and the stabilizer moved

down and reached 0.4 units.

       202.    From 05:40:23 to 05:40:31, three Ground Proximity Warning System (GPWS)

“DON’T SINK” alerts occurred.

       203.    At 05:40:27, the Captain advised the First-Officer to trim up with him. At 05:40:28

Manual electric trim in the ANU direction was recorded and the stabilizer reversed moving in the

ANU direction and then the trim reached 2.3 units.

       204.    At 05:40:35, the First-Officer called out “stab trim cut-out” two times. The Captain

agreed and the First Officer confirmed stab trim cut-out. At 05:40:41, approximately five seconds

after the end of the ANU stabilizer motion, a third instance of AND automatic trim command

occurred without any corresponding motion of the stabilizer, which is consistent with the stabilizer

trim cutout switches were in the “cutout” position.

       205.    At 05:40:44, the Captain called out three times “Pull-up” and the First-Officer

acknowledged. At 05:40:50, the Captain instructed the First Officer to advise ATC that they would

like to maintain 14,000 ft and they had a flight control problem. At 05:40:56, the First-Officer

requested ATC to maintain 14,000 ft and reported that they were having a flight control problem.

ATC approved.

       206.    From 05:40:42 to 05:43:11 (about two and a half minutes), the stabilizer position

gradually moved in the AND direction from 2.3 units to 2.1 units. During this time, aft force was

applied to the control columns which remained aft of neutral position. The left indicated airspeed

                                                54
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 59 of 91 PageID #:16569




increased from approximately 305 kts to approximately 340 kts (VMO). The right indicated

airspeed was approximately 20-25 kts higher than the left. The data indicates that aft force was

applied to both columns simultaneously several times throughout the remainder of the recording.

       207.    At 05:41:20, the right overspeed clacker was recorded on Cockpit Voice Recorder.

It remained active until the end of the recording. At 05:41:21, the selected altitude was changed

from 32000 ft to 14000 ft. At 05:41:30, the Captain requested the First-Officer to pitch up with

him and the First-Officer acknowledged.

       208.    At 05:41:32, the left overspeed warning activated and was active intermittently

until the end of the recording. At 05:41:46, the Captain asked the First-Officer if the trim was

functional. The First-Officer has replied that the trim was not working and asked if he could try it

manually. The Captain told him to try.

       209.    At 05:41:54, the First-Officer replied that it was not working. At 05:42:10, the

Captain asked and the First-Officer requested a vector to return and ATC approved.

       210.    At 05:42:30, ATC instructed ET-302 to turn right heading 260 degrees and the

First-Officer acknowledged. At 05:42:43, the selected heading was changed to 262 degrees. At

05:42:51, the First-Officer mentioned Master Caution Anti-Ice. The Master Caution is recorded

on DFDR.

       211.    At 05:42:54, both pilots called out “left alpha vane”. At 05:43:04, the Captain asked

the First Officer to pitch up together and said that pitch is not enough. At 05:43:11, about 32

seconds before the end of the recording, at approximately 13,4002 ft, two momentary manual

electric trim inputs are recorded in the ANU direction. The stabilizer moved in the ANU direction

from 2.1 units to 2.3 units.

       212.    At 05:43:20, approximately five seconds after the last manual electric trim input,

an AND automatic trim command occurred and the stabilizer moved in the AND direction from

                                                55
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 60 of 91 PageID #:16570




2.3 to 1.0 unit in approximately 5 seconds. The airplane began pitching nose down. Additional

simultaneous aft column force was applied, but the nose down pitch continued, eventually reaching

40 degrees nose down. The stabilizer position varied between 1.1 and 0.8 units for the remainder

of the recording. The left Indicated Airspeed increased, eventually reaching approximately 458 kts

and the right Indicated Airspeed reached 500 kts at the end of the recording. The last recorded

pressure altitude was 5,419 ft on the left and 8,399 ft on the right.

       213.    Shortly thereafter, all communication with Flight 302 stopped and the plane

violently crashed into a field, killing all 157 people aboard.

       214.    The similarity between Flight 302 and the Flight 610 and data released to date

suggests that both airplanes experienced an erroneous AOA reading and activation of the MCAS.

On Flight 302, the airplane’s nose began to pitch down just 450 feet above the ground. The jack

screws from the horizontal tail stabilizer were recovered from both crashes and both showed that

the planes had been oriented in a dive with the nose pointing down. Both pilots reported flight

control issues and could not maintain a steady altitude or speed with similarly erratic flight paths

before crashing. The following side-by-side comparison reveals the striking similarities between

the two doomed airplane in changes in vertical speed:




                                                  56
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 61 of 91 PageID #:16571




        215.   Initial reports on the crash confirmed that the Flight 302 pilots initially followed

the emergency procedures recommended by BOEING by flipping a pair of cutoff switches,

thereby disabling the electric motor moving the horizontal stabilizer. However, preliminary reports

also indicate that the pilots then were unable move the horizontal stabilizer into its proper position

because there were unable to manually turn the stabilizer trim wheel. When the pilots still could

not regain control of the airplane, they turned the electric motor back on, and the plane entered a

dive from which it could not recover.

        216.   Over the objections of BOEING, Regulators finally decided to ground the 737

MAX 8 airplanes in the wake of the Flight 302 crash to allow for a MCAS software upgrade and

safety assessment to be conducted. The United States Department of Transportation, with

assistance from the FBI, are now investigating the MAX’s certification process, a federal grand

jury probe has been empaneled, and Congressional hearings are underway.

                                 V.     CLAIMS FOR RELIEF
                                             COUNT I
                                           NEGLIGENCE
                                      (THE BOEING COMPANY)

        217.   PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

        218.   At all relevant times hereinabove set forth, Defendant BOEING was the designer,

manufacturer, distributor and/or seller of the BOEING 737 MAX 8 airplane. Defendant BOEING

was, at all times relevant, in the business of designing, testing, manufacturing, selling, assembling,

building, distributing, marketing, and/or inspecting airplane as suitable and safe for passenger air

transportation, including the subject BOEING 737 MAX 8 that crashed in Ethiopia on March 20,

2019.




                                                 57
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 62 of 91 PageID #:16572




       219.    At all relevant times hereinabove set forth, Defendant BOEING operated,

supervised, managed, and/or oversaw the training facility and training materials that trained

Ethiopian Airlines’ pilots to fly the BOEING 737 MAX 8, and knew or should have known of

that the training, instruction, simulators, and manuals provided to Ethiopian Airlines pilots’ was

inadequate for them to safely operate the BOEING 737 MAX 8 for passenger air travel.

       220.    At all times hereinabove set forth, BOEING breached its duty of care to

PLAINTIFFS’ DECEDENT as a passenger aboard Flight 302 with respect to the design,

manufacture, inspection, testing, assembly, certification, distribution, and/or sale of a safe,

airworthy airplane; including the failure to train, instruct, and/or issue advisory warnings necessary

to assure the safe operation, control, management, and/or maintenance of the airplane. BOEING’s

breaches of the duty of care include and were enabled by its persistent campaign to conceal

information from, manipulate, and mislead FAA leadership and other federal government officials

to cover up the safety problems with the 737 MAX 8 all the way through the crash of Flight 302.

BOEING’s acts and/or omissions include, but are not limited to, the following:

       a.      designing, manufacturing, assembling, and/or certifying an airplane with
               aerodynamic flaws and extremely poor handling which required correction by a
               haphazardly designed automated system in order to appear similar in handling to
               the 737 so that it could obtain certification under the 737 type rating;

       b.      designing, manufacturing, assembling, and/or certifying an airplane with an
               automated flight control system controlled by a single AOA sensor which was
               susceptible to failure without redundant systems;

       c.      designing, manufacturing, assembling, and/or certifying an airplane with a flight
               control system susceptible to erroneous information from the AOA sensor, and
               failing to install AOA indicators and/or AOA disagree lights as standard features
               rather than optional upgrades;

       d.      designing, manufacturing, assembling, and/or certifying an airplane without
               implementing a flight-crew alerting system in compliance with 14 CFR §
               25.1322;

       e.      designing, manufacturing, assembling, and/or certifying an airplane with a flight
               control system that would initiate a dangerous automated dive without any
                                                 58
Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 63 of 91 PageID #:16573




           command from a pilot and without a means to promptly override the automated
           dive;

     f.    marketing and selling the 737 MAX 8 as an analog to BOEING’s 737NG to
           consciously and intentionally induce airlines to avoid the time-consuming
           retraining of airline pilots with the knowledge that the MAX 8 contained a new
           and potentially dangerous MCAS automated flight control system;

     g.    failing to provide adequate warning with regard to the 737 MAX 8’s MCAS and
           the risk of an automated dive without any command from a pilot, or clear
           instruction to promptly override such an MCAS automated dive;

     h.    failing to provide the FAA with accurate information necessary to conduct a
           thorough safety assessment of the airplane, including BOEING’s failure to
           accurately report the degree to which the MCAS could move the horizontal
           stabilizer of the airplane and the ability of the MCAS to reset after each
           command from a pilot;

     i.    failing to properly train pilots on the new automated MCAS systems on the 737
           MAX 8;

     j.    failing to properly train pilots to identify an AOA sensor failure and MCAS input;

     k.    failing to properly train pilots to disengage the stabilizer trim motor on the 737
           MAX 8 in the event of an AOA sensor failure or unanticipated dive;

     l.    designing, assembling, and distributing a flight manual that did not warn of the
           risks presented by the MCAS, faulty AOA sensors, or automated dives;

     m.    designing, manufacturing, assembling, and/or certifying an airplane flight manual
           that failed to provide clear instruction or procedures on how to promptly override
           an automated MCAS dive;

     n.    failing to promptly issue a software patch to address the risk of malfunctioning
           AOA sensors and automated MCAS dives following the October 29, 2018 crash
           of Lion Air Flight JT 610;

     o.    failing to ground all 737 MAX 8 airplane following the crash of Lion Air Flight
           JT 610 until such a software patch and/or other safety procedures could be
           implemented;

     p.    failing to properly warn pilots, airlines, and the public of the risk of
           malfunctioning AOA sensors and automated MCAS dives following the crash of
           Lion Air Flight JT 610.




                                            59
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 64 of 91 PageID #:16574




       221.    As a direct and legal result of Defendant BOEING’s negligence, carelessness,

gross negligence, recklessness, and/or otherwise wrongful acts and/or omissions hereinabove set

forth, DECEDENT died in the crash of Flight 302.

       222.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       223.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

BOEING, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       224.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       225.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       226.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

BOEING for all of the aforementioned reasons, including but not limited to: BOEING’s own

safety assessment of the AOA sensor and MCAS during development of the 737 MAX 8 which

revealed potential problems with the system; the evidence that flight control issues caused the

                                                60
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 65 of 91 PageID #:16575




crash of Lion Air Flight 610 and death of 189 people; complaints lodged by pilots in the ASRS

database regarding the performance of the MCAS, the lack of clear instruction and training, and

the incidence of unexpected MCAS dives and flight control issues; BOEING’s knowledge that a

some pilots would have a slow reaction time to a MCAS failure and that such a slow reaction time

could result in a catastrophic failure and loss of life; and BOEING’s identification of a software

upgrade to address problems with the AOA sensors and MCAS in the weeks and months prior to

the crash of Flight 302.

       227.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and BOEING’s conduct. A high degree of moral

blame is attached to BOEING’s conduct, and the policy of preventing future harm justifies both

the recognition of the existence of a duty of care owed by BOEING to PLAINTIFF and the

imposition of all damages described above.

       228.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

and in concealing and covering up its misconduct, such that PLAINTIFF requests that the trier of

fact, in the exercise of sound discretion, award PLAINTIFF additional damages for the sake of

example and sufficient to punish BOEING, for its despicable conduct, in an amount reasonably

related to PLAINTIFF’s actual damages and BOEING’s financial condition, yet sufficiently

large enough to be an example to others and to deter BOEING and others from engaging in similar

conduct in the future.




                                                61
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 66 of 91 PageID #:16576




                                        COUNT II
                                 BREACH OF WARRANTY
                                 (THE BOEING COMPANY)
       229.    PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

       230.    BOEING was the designer, manufacturer, distributor and/or seller of the Boeing

737 MAX 8, and/or its component parts, involved in the subject crash.

       231.    Prior to the crash of Flight 302, BOEING expressly and/or impliedly warranted

and represented that the subject BOEING 737 MAX 8 airplane, including its component parts and

instruments, and in conjunction with the instructions and warnings given by BOEING, was

airworthy, of merchantable quality, both fit and safe for the purpose of commercial air travel for

which it was designed, intended and used. Additionally, BOEING further warranted that the

subject airplane, and its component parts, was free from all defects.

       232.    BOEING breached said warranties in that the subject airplane was not airworthy,

of merchantable quality, or fit and safe for the purposes for which it was designed, intended and

used, and free from all defects as set forth above. The airplane, and its component parts, were in

substantially similar condition to its original condition at delivery to ETHOPIAN AIRLINES.

BOEING’s breach of warranty was enabled and covered up by its persistent campaign to conceal

information from, manipulate, and mislead FAA leadership and other federal government officials

to cover up the safety problems with the 737 MAX 8 all the way through the crash of Flight 302.

       233.    DECEDENT, as a passenger of Flight 302, was an intended third-party beneficiary

of BOEING’s warranties that Flight 302 (the BOEING 737 MAX 8 and its component parts) was

airworthy, of merchantable quality, both fit and safe for the purposes for which it was designed,

intended and used, and free from all defects.

       234.    DECEDENT reasonably relied on these warranties to DECEDENT’s detriment.


                                                62
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 67 of 91 PageID #:16577




       235.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       236.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

BOEING, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       237.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       238.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       239.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

BOEING for all of the aforementioned reasons, including but not limited to: BOEING’s own

safety assessment of the AOA sensor and MCAS during development of the 737 MAX 8 which

revealed potential problems with the system; the evidence that flight control issues caused the

crash of Lion Air Flight 610 and death of 189 people; complaints lodged by pilots in the ASRS

database regarding the performance of the MCAS, the lack of clear instruction and training, and

the incidence of unexpected MCAS dives and flight control issues; BOEING’s knowledge that a

                                                63
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 68 of 91 PageID #:16578




some pilots would have a slow reaction time to a MCAS failure and that such a slow reaction time

could result in a catastrophic failure and loss of life; and BOEING’s identification of a software

upgrade to address problems with the AOA sensors and MCAS in the weeks and months prior to

the crash of Flight 302.

       240.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and BOEING’s conduct. A high degree of moral

blame is attached to BOEING’s conduct, and the policy of preventing future harm justifies both

the recognition of the existence of a duty of care owed by BOEING to all PLAINTIFFS and the

imposition of all damages described above.

       241.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish BOEING for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

BOEING’s financial condition, yet sufficiently large enough to be an example to others and to

deter BOEING and others from engaging in similar conduct in the future.

                                       COUNT III
                                    STRICT LIABILITY
                                 (THE BOEING COMPANY)

       242.    PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

       243.    BOEING designed, manufactured, distributed and/or sold the BOEING 737 MAX

8, and its components parts, involved in the incident. DEFENDANT was in the business of

designing, testing, manufacturing, selling, assembling, building, distributing, marketing, and/or

                                                64
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 69 of 91 PageID #:16579




inspecting airplane as suitable for passenger air transportation, including the subject BOEING 737

MAX 8, and its component parts, that crashed in Ethiopia on March 10, 2019.

       244.    At all times relevant hereinabove set forth, the subject BOEING 737 MAX 8

airplane, and its component parts, was being operated by Ethiopian Airlines and used for the

purposes of which it was manufactured, designed, inspected, sold and intended to be used, in a

manner reasonably foreseeable to BOEING.

       245.    At all times relevant hereinabove set forth, the subject BOEING 737 MAX 8, and

its component parts, were defective, dangerous, unsafe, and not airworthy by reason of BOEING’s

defective manufacture, design, warning systems, inspections, testing, service, and/or maintenance

of the subject airplane and its component parts, as set forth above. The airplane, and its component

parts, were in substantially similar condition to its original condition at delivery to Ethiopian

Airlines. The use and crash of the defective BOEING 737 MAX 8 aircraft was enabled and

covered up by BOEING’s persistent campaign to conceal information from, manipulate, and

mislead FAA leadership and other federal government officials to cover up the safety problems

with the 737 MAX 8 all the way through the crash of Flight 302.

       246.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       247.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

BOEING, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

                                                65
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 70 of 91 PageID #:16580




       248.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       249.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       250.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

BOEING for all of the aforementioned reasons, including but not limited to: BOEING’s own

safety assessment of the AOA sensor and MCAS during development of the 737 MAX 8 which

revealed potential problems with the system; the evidence that flight control issues caused the

crash of Lion Air Flight 610 and death of 189 people; complaints lodged by pilots in the ASRS

database regarding the performance of the MCAS, the lack of clear instruction and training, and

the incidence of unexpected MCAS dives and flight control issues; BOEING’s knowledge that a

some pilots would have a slow reaction time to a MCAS failure and that such a slow reaction time

could result in a catastrophic failure and loss of life; and BOEING’s identification of a software

upgrade to address problems with the AOA sensors and MCAS in the weeks and months prior to

the crash of Flight 302.

       251.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and BOEING’s conduct. A high degree of moral

blame is attached to BOEING’s conduct, and the policy of preventing future harm justifies both



                                                66
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 71 of 91 PageID #:16581




the recognition of the existence of a duty of care owed by BOEING to PLAINTIFF and the

imposition of all damages described above.

       252.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish BOEING for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

BOEING’s financial condition, yet sufficiently large enough to be an example to others and to

deter BOEING and others from engaging in similar conduct in the future.

                                        COUNT IV
                                    FAILURE TO WARN
                                 (THE BOEING COMPANY)

       253.    PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

       254.    Defendant BOEING designed, manufactured, distributed, and/or sold the

BOEING 737 MAX 8 involved in the incident. Defendant BOEING was in the business of

designing, testing, manufacturing, selling, assembling, building, distributing, marketing, and/or

inspecting airplane as suitable for passenger air transportation, including the subject BOEING 737

MAX 8 that crashed in Ethiopia on March 10, 2019.

       255.    At all times relevant hereinabove set forth, the subject BOEING 737 MAX 8

airplane was being operated by Ethiopian Airlines and used for the purposes of which it was

manufactured, designed, inspected, sold, and intended to be used, in a manner reasonably

foreseeable to Defendant BOEING.

       256.    At all times relevant hereinabove set forth, the subject BOEING 737 MAX 8 was

defective, dangerous, unsafe, and not airworthy by reason of Defendant BOEING’s defective

                                               67
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 72 of 91 PageID #:16582




manufacture, design, warning systems, inspections, testing, service, and/or maintenance of the

subject airplane as set forth above.

       257.    At all times relevant hereinabove set forth, BOEING had knowledge that the

subject BOEING 737 MAX 8 was defective, dangerous, unsafe, and not airworthy, and in

particular, BOEING had knowledge of the unreasonably unsafe design of the AOA sensor and

automated MCAS, as well as the potential life and death risks of such a failure in these systems.

       258.    At all times relevant hereinabove set forth, the risks of failure of the BOEING 737

MAX 8 due the airplane’s unreasonably dangerous and defective design presented a substantial

danger when the airplane is used or misused in an intended or reasonably foreseeable way.

       259.    Ordinary consumers, including but not limited to airlines, flight crew, and

passengers, would not have recognized the potential risks presented by the airplane’s unreasonably

dangerous and defective design. BOEING in fact covered up and concealed the defects of the 737

MAX 8 from the public and the government through a persistent campaign to conceal information

from, manipulate, and mislead FAA leadership and other federal government officials to cover up

the safety problems with the 737 MAX 8 all the way through the crash of Flight 302.

       260.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       261.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

BOEING, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

                                                68
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 73 of 91 PageID #:16583




       262.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       263.    As a further direct and legal result of the wrongful conduct of BOEING set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       264.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

BOEING for all of the aforementioned reasons, including but not limited to: BOEING’s own

safety assessment of the AOA sensor and MCAS during development of the 737 MAX 8 which

revealed potential problems with the system; the evidence that flight control issues caused the

crash of Lion Air Flight 610 and death of 189 people; complaints lodged by pilots in the ASRS

database regarding the performance of the MCAS, the lack of clear instruction and training, and

the incidence of unexpected MCAS dives and flight control issues; BOEING’s knowledge that a

some pilots would have a slow reaction time to a MCAS failure and that such a slow reaction time

could result in a catastrophic failure and loss of life; and BOEING’s identification of a software

upgrade to address problems with the AOA sensors and MCAS in the weeks and months prior to

the crash of Flight 302.

       265.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and BOEING’s conduct. A high degree of moral

blame is attached to BOEING’s conduct, and the policy of preventing future harm justifies both



                                                69
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 74 of 91 PageID #:16584




the recognition of the existence of a duty of care owed by BOEING to PLAINTIFF and the

imposition of all damages described above.

       266.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish BOEING for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

BOEING’s financial condition, yet sufficiently large enough to be an example to others and to

deter BOEING and others from engaging in similar conduct in the future.

                                      COUNT V
                                    NEGLIGENCE
                             (ROSEMOUNT AEROSPACE, INC.)

       267.    PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

       268.    At all relevant times hereinabove set forth, Defendant ROSEMOUNT owed a duty

to the occupants of BOEING’s 737 MAX 7 airplane and the general public, including the

DECEDENT, to exercise reasonable care to properly develop, design, engineer, test, manufacture,

produce, process, supply, deliver, monitor, market, label, adequately warn, recommend, advertise

and/or sell angle of attack sensors, and/or refrain from introducing area of attack sensors into the

stream of commerce and for the use in 737 MAX airplane, including the subject airplane.

       269.    At all relevant times hereinabove set forth, ROSEMOUNT knew or should have

known of the more than 200 reports issued to the FAA noting AOA sensor malfunctions since

2004 as well as the various ASRS reports indicating uncommanded activation of the MCAS prior

to the crash of Flight 302. Furthermore, ROSEMOUNT knew or should have known that the



                                                70
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 75 of 91 PageID #:16585




unintended activation of the MCAS, based upon erroneous AOA sensor input, was suspected to

be the cause of the crash of the Lion Air Flight 610.

       270.    The defective conditions in the Angle of Attack sensor, as discussed above, and the

consequent crash of Flight 302 were legally caused by the negligence, gross negligence,

wrongdoing, tortious conduct, careless acts and omissions of Defendant ROSEMOUNT in the

development, design, engineering, testing, manufacturing, production, processing, supplying,

delivery, monitoring, marketing, labeling, and selling, and ROSEMOUNT’s failure to warn and

failure to take remedial appropriate remedial action with respect to any and all known dangerously

defective conditions.

       271.    As a direct and legal result of Defendant ROSEMOUNT’s negligence,

carelessness, gross negligence, recklessness and/or otherwise wrongful acts and/or omissions

hereinabove set forth, DECEDENT died in the crash of Flight 302.

       272.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       273.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

ROSEMOUNT, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of

love, society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       274.    As a further direct and legal result of the wrongful conduct of ROSEMOUNT set

forth above, PLAINTIFF incurred funeral, burial, estate administration and/or other related

expenses in an amount according to proof at trial.

                                                71
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 76 of 91 PageID #:16586




        275.    As a further direct and legal result of the wrongful conduct of ROSEMOUNT set

forth above, PLAINTIFF suffered further economic losses, including but not limited to the loss

of financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

        276.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

ROSEMOUNT for all of the aforementioned reasons, including but not limited to:

ROSEMOUNT’s knowledge that AOA sensors regularly malfunction or are damaged during

flight; the fact that BOEING was relying on a single ROSEMOUNT to provide data to

BOEING’s MCAS; complaints lodged by pilots in the ASRS database regarding erroneous

activation of the MCAS based upon inaccurate AOA sensor data; that a defective or

malfunctioning ROSEMOUNT AOA sensor triggered the erroneous activation of the MCAS and

caused the crash of Lion Air Flight 610 and death of 189 people; and that a MCAS software update

to take and evaluate data from both AOA sensors had not been implemented, leaving future flights

at risk of catastrophic failure.

        277.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and ROSEMOUNT’s conduct. A high degree of

moral blame is attached to ROSEMOUNT’s conduct, and the policy of preventing future harm

justifies both the recognition of the existence of a duty of care owed by ROSEMOUNT to

PLAINTIFF and the imposition of all damages described above.

        278.    Based on the foregoing, ROSEMOUNT acted willfully, wantonly, with

oppression, fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety

of others, such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion,

                                                 72
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 77 of 91 PageID #:16587




award PLAINTIFF additional damages for the sake of example and sufficient to punish

ROSEMOUNT for its despicable conduct, in an amount reasonably related to PLAINTIFF’s

actual damages and ROSEMOUNT’s financial condition, yet sufficiently large enough to be an

example to others and to deter ROSEMOUNT and others from engaging in similar conduct in the

future.

                                     COUNT VI
                                  STRICT LIABILITY
                             (ROSEMOUNT AEROSPACE, INC.)

          279.   PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

          280.   At all relevant times hereinabove set forth, Defendant ROSEMOUNT was the

designer, manufacturer, engineer, distributor and/or seller of aerospace products, including Angle

of Attack sensors, who hold and have held themselves out to the public as having superior

knowledge, skill and expertise in the design, testing, engineering, manufacture, and distribution of

aerospace sensors for commercial airplanes and, in the course of its business, Defendant

ROSEMOUNT designed, tested, manufactured, engineered and caused to be placed into the

stream of commerce, a product known as an Angle of Attack sensor for utilization in the BOEING

737 MAX 8 airplane.

          281.   Defendant ROSEMOUNT expressly or impliedly warranted that the Angle of

Attack sensor was fit for its intended use in commercial airplanes, being free of defects in their

design and/or maintenance and, further, Defendant ROSEMOUNT marketed, sold, distributed,

and caused to be introduced into the stream of commerce by sale to Defendant BOEING. The

Angle of Attack sensor was in substantially similar condition to its original condition at delivery

to BOEING.



                                                73
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 78 of 91 PageID #:16588




       282.    Defects in the Angle of Attack sensor were a legal cause of the subject air crash,

and the defects made the subject airplane unreasonably dangerous for travel.

       283.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       284.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

ROSEMOUNT, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of

love, society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       285.    As a further direct and legal result of the wrongful conduct of ROSEMOUNT set

forth above, PLAINTIFF incurred funeral, burial, estate administration and/or other related

expenses in an amount according to proof at trial.

       286.    As a further direct and legal result of the wrongful conduct of ROSEMOUNT set

forth above, PLAINTIFF suffered further economic losses, including but not limited to the loss

of financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       287.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

ROSEMOUNT for all of the aforementioned reasons, including but not limited to:

ROSEMOUNT’s knowledge that AOA sensors regularly malfunction or are damaged during

flight; the fact that BOEING was relying on a single ROSEMOUNT to provide data to

BOEING’s MCAS; complaints lodged by pilots in the ASRS database regarding erroneous

                                                74
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 79 of 91 PageID #:16589




activation of the MCAS based upon inaccurate AOA sensor data; that a defective or

malfunctioning ROSEMOUNT AOA sensor triggered the erroneous activation of the MCAS and

caused the crash of Lion Air Flight 610 and death of 189 people; and that a MCAS software update

to take and evaluate data from both AOA sensors had not been implemented, leaving future flights

at risk of catastrophic failure.

          288.   As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and ROSEMOUNT’s conduct. A high degree of

moral blame is attached to ROSEMOUNT’s conduct, and the policy of preventing future harm

justifies both the recognition of the existence of a duty of care owed by ROSEMOUNT to

PLAINTIFF and the imposition of all damages described above.

          289.   Based on the foregoing, ROSEMOUNT acted willfully, wantonly, with

oppression, fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety

of others, such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion,

award PLAINTIFF additional damages for the sake of example and sufficient to punish

ROSEMOUNT for its despicable conduct, in an amount reasonably related to PLAINTIFF’s

actual damages and ROSEMOUNT’s financial condition, yet sufficiently large enough to be an

example to others and to deter ROSEMOUNT and others from engaging in similar conduct in the

future.

                                       COUNT VII
                                  BREACH OF WARRANTY
                               (ROSEMOUNT AEROSPACE, INC.)

          290.   PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.



                                                  75
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 80 of 91 PageID #:16590




       291.    ROSEMOUNT expressly and/or impliedly warranted and represented that the

AOA sensors it designed, manufactured, tested and sold for use in Boeing 737 MAX 8 airplanes,

including the subject airplane with registration number ET-AVJ, were airworthy, of merchantable

quality, and safe for the purpose of commercial air travel.

       292.    ROSEMOUNT breached its express and/or implied warranties because its AOA

sensors installed on the subject airplane were not airworthy, were not of merchantable quality, and

were not safe to be used for commercial air travel; in particular, their high rate of failure made

them unsafe to be used as a single-point trigger for automated systems like MCAS.

       293.    The crew members and passengers of ET302, including DECEDENT, were

intended third-party beneficiaries of ROSEMOUNT’s warranties.

       294.    DECEDENT, as a fare-paying passenger aboard ET302, reasonably relied on

ROSEMOUNT’s warranties to DECEDENT’s detriment.

       295.    As a direct and legal result of ROSEMOUNT’s breach of its warranties,

DECEDENT suffered pre-death impact and injury, including fear of impending and imminent

death and conscious pain and suffering, and PLAINTIFF has been damaged by the death of

DECEDENT.

       296.    As a further direct and legal result of ROSEMOUNT’s breach of its warranties,

PLAINTIFF suffered and continues to suffer the loss of love, society, solace, companionship,

comfort, care, assistance, protection, affection, and/or moral support from DECEDENT, as well

as other pecuniary injuries including grief, sorrow, and mental suffering in an amount to be

determined at trial.

       297.    As a further direct and legal result of ROSEMOUNT’s breach of its warranties,

PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses in an

amount according to proof at trial.

                                                76
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 81 of 91 PageID #:16591




        298.      As a further direct and legal result of ROSEMOUNT’s breach of its warranties,

PLAINTIFF suffered further economic losses, including but not limited to the loss of financial

support, loss of household services, and/or loss of caregiving services in an amount according to

proof of trial.

        299.      The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

ROSEMOUNT for all of the aforementioned reasons, including but not limited to:

ROSEMOUNT’s knowledge that AOA sensors regularly malfunction or are damaged during

flight; the fact that BOEING was relying on a single ROSEMOUNT to provide data to

BOEING’s MCAS; complaints lodged by pilots in the ASRS database regarding erroneous

activation of the MCAS based upon inaccurate AOA sensor data; that a defective or

malfunctioning ROSEMOUNT AOA sensor triggered the erroneous activation of the MCAS and

caused the crash of Lion Air Flight 610 and death of 189 people; and that a MCAS software update

to take and evaluate data from both AOA sensors had not been implemented, leaving future flights

at risk of catastrophic failure.

        300.      As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and ROSEMOUNT’s conduct. A high degree of

moral blame is attached to ROSEMOUNT’s conduct, and the policy of preventing future harm

justifies both the recognition of the existence of a duty of care owed by ROSEMOUNT to

PLAINTIFF and the imposition of all damages described above.

        301.      Based on the foregoing, ROSEMOUNT acted willfully, wantonly, with

oppression, fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety

of others, such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion,

                                                   77
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 82 of 91 PageID #:16592




award PLAINTIFF additional damages for the sake of example and sufficient to punish

ROSEMOUNT for its despicable conduct, in an amount reasonably related to PLAINTIFF’s

actual damages and ROSEMOUNT’s financial condition, yet sufficiently large enough to be an

example to others and to deter ROSEMOUNT and others from engaging in similar conduct in the

future.

                                        COUNT VIII
                                       NEGLIGENCE
                                  (ROCKWELL COLLINS, INC.)

          302.   Plaintiffs incorporate and re-allege each of the paragraphs set forth above as though

fully set forth herein.

          303.   At all relevant times hereinabove set forth, Defendant COLLINS owed a duty to

the occupants of Boeing’s 737 Max 7 airplanes and the general public, including the

DECEDENTS, to exercise reasonable care to properly develop, design, engineer, test,

manufacture, produce, process, supply, deliver, monitor, market, label, adequately warn,

recommend, advertise and/or sell the MCAS system and its software and/or refrain from

introducing the MCAS system into the stream of commerce and for the use in 737 Max airplane,

including the subject airplane.

          304.   At all relevant times hereinabove set forth, COLLINS knew or should have known

of the various ASRS reports indicating uncommanded activation of the MCAS prior to the crash

of Flight 302. Furthermore, COLLINS knew or should have known that the unintended activation

of the MCAS was suspected to be the cause of the crash of the Lion Air Flight 610.

          305.   The defective conditions in the MCAS system and its software as discussed above,

and the consequent crash of Flight 302 were legally caused by the negligence, gross negligence,

wrongdoing, tortious conduct, careless acts and omissions of Defendant COLLINS in the

development, design, engineering, testing, manufacturing, production, processing, supplying,

                                                  78
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 83 of 91 PageID #:16593




delivery, monitoring, marketing, labeling, and selling, and COLLINS’S failure to warn and failure

to take remedial appropriate remedial action with respect to any and all known dangerously

defective conditions. COLLINS’ acts and/or omissions include, but are not limited to, the

following:

       a.     failing to design and/or program a flight control system that compared inputs from
              both AOA sensors;

       b.     failing to design and/or program a flight control system that only activated in non-
              normal conditions;

       c.     designing a flight control system and MCAS that commanded more stabilizer input
              than could be counteracted by the flight crew pulling back on the column;

       d.     building a system that interfered with the pilots’ ability to manually control the
              airplane;

       e.     failing to fully inform the FAA of the implications of the MCAS;

       f.     failing to conduct a legally complaint Safety Requirements Review, Functional
              Hazard Assessment, or Preliminary System Safety Assessment;

       g.     failing to ensure the quality of the information coming from the ROSEMOUNT
              AOA sensor and/or designing around known defects with the AOA sensors.

       306.   As a direct and legal result of Defendant COLLINS’ negligence, carelessness,

gross negligence, recklessness and/or otherwise wrongful acts and/or omissions hereinabove set

forth, DECEDENT died in the crash of Flight 302.

       307.   As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       308.   As a direct and legal result of the wrongful acts and/or omissions of Defendant

COLLINS, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral


                                               79
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 84 of 91 PageID #:16594




support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       309.    As a further direct and legal result of the wrongful conduct of COLLINS set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       310.    As a further direct and legal result of the wrongful conduct of COLLINS set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

       311.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

COLLINS for all of the aforementioned reasons, including but not limited to: COLLINS’

knowledge that AOA sensors regularly malfunction or are damaged during flight and that its

MCAS was reliant on input from a single AOA sensor; the fact that COLLINS’ MCAS would be

operating in the background without pilot knowledge or pilot commands; complaints lodged by

pilots in the ASRS database regarding the performance of the MCAS, the lack of clear instruction

and training, and the incidence of unexpected MCAS dives and flight control issues; that the

erroneous activation of the MCAS caused the crash of Lion Air Flight 610 and death of 189 people;

and that a MCAS software update had not been implemented, leaving future flights at risk of

catastrophic failure.

       312.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and COLLINS’ conduct. A high degree of moral

blame is attached to COLLINS’ conduct, and the policy of preventing future harm justifies both

                                                80
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 85 of 91 PageID #:16595




the recognition of the existence of a duty of care owed by COLLINS to PLAINTIFF and the

imposition of all damages described above.

        313.    Based on the foregoing, COLLINS acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish COLLINS for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

COLLINS’ financial condition, yet sufficiently large enough to be an example to others and to

deter COLLINS and others from engaging in similar conduct in the future.

                                        COUNT IX
                                     STRICT LIABILITY
                                 (ROCKWELL COLLINS, INC.)

        314.    Plaintiffs incorporate and re-allege each of the paragraphs set forth above as though

fully set forth herein.

        315.    At all relevant times hereinabove set forth, Defendant Collins was the designer,

programmer, manufacturer, engineer, distributor and/or seller of aerospace products, including the

MCAS system and its software who hold and have held themselves out to the public as having

superior knowledge, skill and expertise in the design, testing, engineering, manufacture, and

distribution of MCAS systems and software for commercial airplanes and, in the course of its

business, Defendant COLLINS designed, programmed, tested, manufactured, engineered and

caused to be placed into the stream of commerce, a product known as the MCAS system and its

software for utilization in the BOEING 737 Max 8 airplane.

        316.    Defendant COLLINS expressly or impliedly warranted that the MCAS system and

its software was fit for its intended use in commercial airplanes, being free of defects in their design

and/or maintenance and, further, Defendant COLLINS marketed, sold, distributed, and caused to

                                                  81
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 86 of 91 PageID #:16596




be introduced into the stream of commerce by sale to Defendant Boeing. The MCAS system and

its software was in a substantially similar condition to its original condition at delivery to

BOEING.

       317.    Defects in the MCAS system and its software were a legal cause of the subject air

crash, and the defects made the subject airplane unreasonably dangerous for travel.

       318.    As a direct and legal result of Defendant COLLINS’ negligence, carelessness,

gross negligence, recklessness and/or otherwise wrongful acts and/or omissions hereinabove set

forth, DECEDENT died in the crash of Flight 302.

       319.    As a direct and legal result of the wrongful acts and/or omissions hereinabove set

forth, DECEDENT suffered pre-death impact and injury, including fear of impending and

imminent death and conscious pain and suffering, and PLAINTIFF has been damaged by the

death of DECEDENT.

       320.    As a direct and legal result of the wrongful acts and/or omissions of Defendant

COLLINS, hereinabove alleged, PLAINTIFF suffered and continues to suffer the loss of love,

society, solace, companionship, comfort, care, assistance, protection, affection, and/or moral

support from DECEDENT, as well as other pecuniary injuries including grief, sorrow, and mental

suffering in an amount to be determined at trial.

       321.    As a further direct and legal result of the wrongful conduct of COLLINS set forth

above, PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses

in an amount according to proof at trial.

       322.    As a further direct and legal result of the wrongful conduct of COLLINS set forth

above, PLAINTIFF suffered further economic losses, including but not limited to the loss of

financial support, loss of household services, and/or loss of caregiving services in an amount

according to proof of trial.

                                                82
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 87 of 91 PageID #:16597




       323.    The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

COLLINS for all of the aforementioned reasons, including but not limited to: COLLINS’

knowledge that AOA sensors regularly malfunction or are damaged during flight and that its

MCAS was reliant on input from a single AOA sensor; the fact that COLLINS’ MCAS would be

operating in the background without pilot knowledge or pilot commands; complaints lodged by

pilots in the ASRS database regarding the performance of the MCAS, the lack of clear instruction

and training, and the incidence of unexpected MCAS dives and flight control issues; that the

erroneous activation of the MCAS caused the crash of Lion Air Flight 610 and death of 189 people;

and that a MCAS software update had not been implemented, leaving future flights at risk of

catastrophic failure.

       324.    As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and COLLINS’ conduct. A high degree of moral

blame is attached to COLLINS’ conduct, and the policy of preventing future harm justifies both

the recognition of the existence of a duty of care owed by COLLINS to PLAINTIFF and the

imposition of all damages described above.

       325.    Based on the foregoing, COLLINS acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish COLLINS for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

COLLINS’ financial condition, yet sufficiently large enough to be an example to others and to

deter COLLINS and others from engaging in similar conduct in the future.

                                                83
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 88 of 91 PageID #:16598




                                        COUNT X
                                   BREACH OF WARRANTY
                                 (ROCKWELL COLLINS, INC.)

       326.      PLAINTIFF incorporates and re-alleges each of the paragraphs set forth above as

though fully set forth herein.

       327.      COLLINS was the designer, developer, engineer, tester, manufacturer, producer,

processer, supplier, distributor and/or seller of the MCAS system and its software involved in the

subject crash.

       328.      Prior to the crash of Flight 302, COLLINS expressly and/or impliedly warranted

and represented that the MCAS system and its software it designed, engineered, manufactured,

tested, and/or sold for use in BOEING 737 MAX 8 airplanes, including the subject airplane with

registration number ET-AVJ, were airworthy, of merchantable quality, and safe for the purpose of

commercial air travel.

       329.      COLLINS breached its express and/or implied warranties because its MCAS

system and its software installed on the subject airplane was not airworthy, was not of

merchantable quality, and was not safe to be used for commercial air travel.

       330.      The crew members and passengers of ET302, including DECEDENT, were

intended third-party beneficiaries of COLLINS’ warranties.

       331.      DECEDENT, as a fare-paying passenger aboard ET302, reasonably relied on

COLLINS’ warranties to DECEDENT’s detriment.

       332.      As a direct and legal result of COLLINS’ breach of its warranties, DECEDENT

suffered pre-death impact and injury, including fear of impending and imminent death and

conscious pain and suffering, and PLAINTIFF has been damaged by the death of DECEDENT.

       333.      As a direct and legal result of COLLINS’ breach of its warranties hereinabove

alleged, PLAINTIFF suffered and continues to suffer the loss of love, society, solace,

                                                84
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 89 of 91 PageID #:16599




companionship, comfort, care, assistance, protection, affection, and/or moral support from

DECEDENT, as well as other injuries including grief, sorrow, and mental suffering in an amount

to be determined at trial.

        334.      As a direct and legal result of COLLINS’ breach of its warranties set forth above,

PLAINTIFF incurred funeral, burial, estate administration and/or other related expenses in an

amount according to proof at trial.

        335.      As a direct and legal result of COLLINS’ breach of its warranties set forth above,

PLAINTIFF suffered further economic losses, including but not limited to the loss of financial

support, loss of household services, and/or loss of caregiving services in an amount according to

proof of trial.

        336.      The potential harm to airline passengers, pilots, crews, and the public from the 737

MAX 8 was objectively foreseeable both in nature and in scope and were subjectively known to

COLLINS for all of the aforementioned reasons, including but not limited to: COLLINS’

knowledge that AOA sensors regularly malfunction or are damaged during flight and that its

MCAS was reliant on input from a single AOA sensor; the fact that COLLINS’ MCAS would be

operating in the background without pilot knowledge or pilot commands; complaints lodged by

pilots in the ASRS database regarding the performance of the MCAS, the lack of clear instruction

and training, and the incidence of unexpected MCAS dives and flight control issues; that the

erroneous activation of the MCAS caused the crash of Lion Air Flight 610 and death of 189 people;

and that a MCAS software update had not been implemented, leaving future flights at risk of

catastrophic failure.

        337.      As set forth above and as will be shown by proof, there is a high degree of certainty

that PLAINTIFF has suffered those injuries and damages, and that there is an extremely close

connection between those injuries and damages and COLLINS’ conduct. A high degree of moral

                                                   85
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 90 of 91 PageID #:16600




blame is attached to COLLINS’ conduct, and the policy of preventing future harm justifies both

the recognition of the existence of a duty of care owed by COLLINS to PLAINTIFF and the

imposition of all damages described above.

       338.   Based on the foregoing, COLLINS acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious disregard for the rights and/or safety of others,

such that PLAINTIFF requests that the trier of fact, in the exercise of sound discretion, award

PLAINTIFF additional damages for the sake of example and sufficient to punish COLLINS for

its despicable conduct, in an amount reasonably related to PLAINTIFF’s actual damages and

COLLINS’ financial condition, yet sufficiently large enough to be an example to others and to

deter COLLINS and others from engaging in similar conduct in the future.

                               VI.     PRAYER FOR RELIEF

       WHEREFORE, PLAINTIFFS pray for judgment against the DEFENDANTS as follows:

       A.     For all past and future general and compensatory damages in an amount according

              to proof at trial, and beyond the jurisdictional minimum of this Court;

       B.     For all economic and property losses, in an amount according to proof at trial;

       C.     For DECEDENTS’ conscious and physical pain and suffering, fright and terror,

              fear of impending and imminent death, mental anguish, and emotional distress, in

              an amount according to proof at trial;

       D.     For past and future loss of support and services in money or in kind, in an amount

              according to proof at trial;

       E.     For past and future loss of consortium, love, companionship, comfort, care,

              assistance, protection, affection, society, moral support, training, advice, tutelage,

              and guidance, in an amount according to proof at trial;



                                               86
 Case: 1:19-cv-02170 Document #: 571 Filed: 12/02/19 Page 91 of 91 PageID #:16601




      F.     For past and future grief, emotional distress, and sorrow, in an amount according

             to proof at trial;

      G.     For funeral expenses, burial expenses, estate administration expenses, and other

             related expenses in an amount according to proof at trial;

      H.     For expenses for the identification and/or transportation of DECEDENTS’

             remains, according to proof at trial;

      I.     For attorneys’ fees, costs and other damages as permitted under applicable laws;

      J.     For pre- and post-judgment interest on all damages as allowed by the law;

      K.     For all costs of suit incurred herein;

      L.     For punitive and exemplary damages in an amount according to proof at trial;

      M.     For such other and further relief as the court may deem just and proper.

                                  VII.    JURY DEMAND

      PLAINTIFF demands a trial by jury as to all claims in this action.


Dated: December 2, 2019



                                            s/ Robert A. Clifford
                                            Robert A. Clifford (ARDC No. 0461849)
                                            CLIFFORD LAW OFFICES
                                            120 North LaSalle Street, 31st Floor
                                            Chicago, IL 60602
                                            Tel: (312) 899-9090
                                            Fax: (312) 251-1160
                                            rac@cliffordlaw.com




                                               87
